 Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18 Page 1 of 71 Page ID #:1



1    EDMOND M. CONNOR (State Bar No. 65515)
     MATTHEW J. FLETCHER (State Bar No. 204071)
2    CONNOR, FLETCHER & HEDENKAMP LLP
     2211 Michelson Drive, Suite 1100
3    Irvine, California 92612
     Telephone: (949) 622-2600
4    mfletcher@businesslit.com
5    Attorneys for Plaintiffs David Placek, DP Investors III,
     LLC and DP SLF II Member, LLC
6

7

8
                                   UNITED STATES DISTRICT COURT
9                                 CENTRAL DISTRICT OF CALIFORNIA

10

11   DP INVESTORS III, LLC, DP SLF II                  CASE NO.:
     MEMBER, LLC, and DAVID PLACEK
12
                                                       COMPLAINT AND JURY TRIAL DEMAND
13
                    Plaintiffs,

14   v.

15   WILLIAM SHOPOFF, individually, CINDY
     SHOPOFF, individually, and WILLIAM AND
16
     CINDY SHOPOFF as TRUSTEES FOR THE
17   SHOPOFF REVOCABLE TRUST,

18                  Defendants.
19

20

21

22

23

24

25

26

27

28




                                           Complaint and Jury Trial Demand
     Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18 Page 2 of 71 Page ID #:2



                                                    COMPLAINT
1

2             Plaintiffs DP Investors III, LLC (“DP Investors III”), DP SLF II Member, LLC (“DP SLF II

3    Member”), and David Placek (collectively “Plaintiffs”), by and through their undersigned attorneys, bring

4    this Complaint against Defendants William Shopoff and Cindy Shopoff individually and William and Cindy

5    Shopoff as Trustees of the Shopoff Revocable Trust (collectively, “Defendants” or “Guarantors”) for

6    breaches of certain guaranty agreements and fraud related to investment income due to Plaintiffs by two

7    entities, Shopoff Investors III L.P. (“SI III”) and Shopoff Investors IV (“SI IV”) controlled by Defendants

8    and their company, Shopoff Realty Investments, L.P. (“SRI”).

9                                         PRELIMINARY STATEMENT

10            1.     William and Cindy Shopoff operate a fraudulent business out of Orange County, California,

11   that is disguised as a legitimate real estate investment firm, but is a sham built on repeated broken promises
12   and financial misrepresentations designed exclusively to line their pockets and swindle investors. This
13   house of cards, known as Shopoff Realty Investments L.P., continues to solicit and recruit unwitting
14   investors who, like Plaintiffs, will learn all too late, that the Shopoffs make promises they cannot keep, sign
15   agreements they do not intend to abide by, and make representations about projects that will not close, all
16   to the detriment of the people they owe the highest duty of care.
17            2.     Plaintiffs bring this lawsuit to enforce promises made in two guaranty agreements (the
18   “Guaranties”) against his former employers and fiduciaries to his real estate investments, the Shopoffs.
19            3.     Plaintiffs and the Defendants entered into the Guaranties in consideration of and as an
20   inducement for Plaintiffs to invest in two commercial real estate funds managed by SRI 1, Shopoff Land
21   Fund I (“LFI”) and Shopoff Land Fund II (“LFII”) through put option agreements (collectively the “Put
22   Option Agreements”). The Put Option Agreements required SI III and SI IV (collectively the “SRI entities”)
23   to purchase Plaintiffs’ equity from the investments in the Land Funds upon the exercise date of the options.
24

25

26

27   1
         Formerly, “The Shopoff Group.”
28                                                          2
                                             Complaint and Jury Trial Demand
     Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18 Page 3 of 71 Page ID #:3




1           4.      In connection with Plaintiffs’ investments, William Shopoff and Cindy Shopoff, principals

2    of SRI, provided Plaintiffs with the Guaranties should the SRI entities default on their obligations under the

3    terms of the Put Option Agreements.

4           5.      With respect to investments in LFI, William Shopoff provided a Guaranty for all obligations

5    of the SRI entities in connection with that investment. For LFII, William Shopoff, individually, with

6    William and Cindy Shopoff as Trustees for the Shopoff Revocable Trust, provided a Guaranty for all

7    obligations of the SRI entities in connection with that investment.

8           6.      Based on these guaranties, Plaintiffs made substantial investments in the Land Funds.

9           7.      To date, the SRI entities have repeatedly breached their obligations under the Put Option

10   Agreements, including multiple revised payment schedules imposed on Plaintiffs by continued threats of
11   non-payment by William Shopoff.
12          8.      As a result of these breaches and failed payments, the Guarantors are obligated to pay all
13   unpaid obligations, including all late fees, as well as all costs and attorneys’ fees incurred due to non-
14   payment and recovery.       The Guarantors have repeatedly defaulted on these obligations and have
15   demonstrated that they never intended to follow through with these obligations.
16          9.      Plaintiffs bring this lawsuit to recover these damages from the Guarantors, who have
17   breached their duties under the Guarantees.
18                                                    PARTIES
19          10.     Plaintiff DP Investors III, LLC is a New York formed, New Jersey based Delaware limited
20   liability company owned and controlled by David Placek.
21          11.     Plaintiff DP SLF II Member, LLC is a New York formed, New Jersey based Delaware
22   limited liability company owned and controlled by David Placek.
23          12.     Plaintiff David Placek is an individual who resides in Montclair, NJ 07042.
24          13.     Defendant William Shopoff is an individual who resides at 150 Mountain Road Laguna
25   Beach, CA 92651.
26          14.     Defendant Cindy Shopoff is an individual who resides at 150 Mountain Road Laguna
27   Beach, CA 92651.
28                                                          3
                                             Complaint and Jury Trial Demand
     Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18 Page 4 of 71 Page ID #:4




1                                          JURISDICTION AND VENUE

2            15.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a) because there is

3    complete diversity of citizenship between Plaintiffs and Defendants, and the amount in controversy exceeds

4    $75,000.00, exclusive of interest and costs.

5            16.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(1), as the Defendant resides there.

6                                     SPECIFIC FACTUAL ALLEGATIONS

7       A.            Placek Invested in LFI and SRI Defaulted on its Payment Obligations

8            17.      David Placek was employed by SRI from July 2012 until February 2018, as Executive Vice

9    President, responsible for pursuing income-producing real estate opportunities in support of SRI’s

10   commercial real estate business.
11           18.      Shortly after he became employed by SRI, William Shopoff approached Placek about an
12   investment opportunity to purchase a limited partnership interest in the LFI, with a put option to sell the
13   interest upon the sale of a large-scale commercial project known as the “Uptown-Newton Project.” Based
14   on Mr. Shopoff’s representations about the benefits of this opportunity, Placek accepted the invitation to
15   invest in LFI.
16           19.      Placek formed DP SLFI, with other investors, and DP Investors III for purposes of
17   investing in LFI. DP SLF I and DP Investors III entered into Limited Partnership Put Agreements
18   (collectively, “LFI Put Agreements”) with SI III in October 2012 for the investment of $5.9 million in LFI
19   – (i) Limited Partnership Agreement Put Agreement between DP SLFI, LLC and SI III (“DP SLFI
20   Agreement”), attached hereto as Exhibit A; and (ii) Limited Partnership Put Agreement between DP
21   Investors III, LLC and SI III (“Investors III Agreement”), attached hereto as Exhibit B.
22           20.      Both the DP SLFI Agreement and Investors III Agreement were executed on October 18,
23   2012 and the aggregate contribution under the two agreements was $5.9 million.
24           21.      The Investors III Agreement had put options, which permitted Plaintiffs DP Investors III to
25   sell its interest in LFI for an amount based upon the exercise date. Plaintiffs DP Investors III timely
26   exercised under the Investors III Agreement.
27

28                                                          4
                                             Complaint and Jury Trial Demand
     Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18 Page 5 of 71 Page ID #:5




1           22.     Pursuant to the Investors III Agreement, SI III was required to pay DP Investors III

2    according to the following schedule: (i) $368,755.00 on September 30, 2014; (ii) $1,253,758.00 on

3    September 30, 2015; (iii) $1,253,758.00 on September 30, 2016; and, (iv) $1,253,758.00 on September

4    30, 2017.

5          23.      After making a partial payment on the first installment, SRI defaulted on the remainder,

6    including the subsequent installment in 2015. SRI’s failure to comply with its obligations under the

7    Investors III Agreement forced Placek, on behalf of Investors III, to renegotiate the payment schedule,

8    with the expectation that SRI would make the required payments.

9          24.      Placek agreed to revise the payment schedule based on false assurances by Shopoff that he

10   would be able to meet the payment obligations, and misrepresentations about future transactions that
11   would be closing, which would allow him to meet the payments.
12         25.      For example, in April 2017, Shopoff represented to Placek that two specific projects,
13   “Uptown Lot 1” and the refinancing of “SkyPointe,” would provide Shopoff funds to pay Placek
14   according to the revised schedule. Shopoff also represented to Placek that new acquisitions would be
15   forthcoming, as well as asset management and acquisition fees, which would allow him to meet his
16   payment obligations.
17         26.      Shopoff made these representations with the intention of causing Placek to rely on them,
18   and subsequently to agree to the revised payment schedule.
19         27.      Accordingly, by letter agreement dated May 1, 2017, attached hereto as Exhibit C, the
20   parties agreed to a revised payment schedule, which required the following payments:
             5/1/2017             $250,000
21

22          6/1/2017             $250.000

23          7/1/2017             $250,000
24
            8/1/2017             $250,000
25
            9/1/2017             $250,000
26

27

28                                                         5
                                            Complaint and Jury Trial Demand
     Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18 Page 6 of 71 Page ID #:6



            9/30/2017            $1,253,748
1

2
            10/1/2017            $250,000

3           11/1/2017            $250,000

4           12/1/2017            $250,000
5
            1/1/2018             $250,000
6
            2/1/2018             $250,000
7
            3/1/2018             $250,000
8

9           4/1/2018             $562,965

10
           28.      SI III, controlled by Defendants as its principals, repeatedly missed several of these
11
     payments too, forcing Placek, on behalf of DP Investors III, to once again renegotiate a payment schedule.
12
     Placek again agreed to revise the payment schedule based on false assurances by the Shopoffs that they
13
     would be able to meet the payment due to deals that he claimed were in SI III’s pipeline. For example, in
14
     August 2017, Shopoff represented to Placek that $750,000 would be paid upon the admission of a new
15
     member to an entity Shopoff controlled, TSG-Venture 1. This was a lie designed to induce Placek to
16
     agree to a further protracted payment schedule, that relieved Shopoff of his serious cash flow constraints.
17
           29.      Specifically, Shopoff informed Placek that the investor would be admitted in October 2017.
18
     During October 2017, Shopoff informed Placek the Member would be admitted in November 2017. On
19
     multiple occasions during November 2017, Shopoff informed Placek the admission was imminent. On
20
     November 21, 2017 Shopoff informed Placek the admission of the Member should be coming the
21
     following week. On December 13, 2017 Placek learned through a Shopoff employee the member closed
22
     on the investment into TSG-Venture 1, LLC. Placek reached out to Shopoff via text, email and phone on
23
     December 13, December 14, and December 15 with no response.
24
           30.      After avoiding Placek for several days, on December 17, 2017, Shopoff informed Placek
25
     that he would not be sending $750,000, and instead would send $25,000 with the remainder to be paid in
26
     multiple installments upon deal closings or other milestone dates. Shopoff, of course, only made a few of
27

28                                                         6
                                            Complaint and Jury Trial Demand
     Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18 Page 7 of 71 Page ID #:7




1    these payments, but proceeded to default on the installments due upon the closing of a property known as

2    El Monte (Brookside) and milestone date of March 31, 2018.

3          31.      In a letter agreement dated November 19, 2017, but signed at the end of December 2017

4    (Shopoff insisted on the letter being backdated by approximately 30 days for reasons unknown to

5    Plaintiffs at this time), attached hereto as Exhibit D, the parties agreed to the following second amended

6    schedule:

7
            12/29/2017           $200,000
8

9           1/5/2018             $35,000

10          2/5/2018             $35,000
11          3/5/2018             $70,000
12
            4/5/2018             $35,000
13
            5/5/2018             $35,000
14
            6/5/2018             $35,000
15

16          7/5/2018             $35,000

17          8/5/2018             $35,000
18
            9/5/2018             $35,000
19
            10/5/2018            $2,400,000
20

21

22         32.      SI III made payments on the second revised payment schedule through April 5, 2018, but
23   began defaulting on its obligations again, starting on May 5, 2018. SI III has failed to make each of the
24   remaining payments under the revised agreement, with missed payments totaling $2,575,000 to date.
25         33.      In addition to the revised schedule, and as an inducement to agree to the amended payment
26   obligations, SI III agreed to pay DP Investors III $250,000 upon the sale of a large commercial real estate
27

28                                                         7
                                            Complaint and Jury Trial Demand
     Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18 Page 8 of 71 Page ID #:8




1    project, El Monte (Brookside) and $275,000 upon the sale of another commercial real estate project,

2    Groves. Under the agreement, those payments were to be made no later than March 31, 2018. SI III

3    defaulted on these obligations as well.

4          34.      Shopoff also agreed, as consideration for Placek’s agreement to modify Shopoff’s payment

5    obligations, to pay Placek $565,000, payable in interests in a new residential real estate project known as

6    TSG Venture I, LLC, aka Uptown (“TSG Ventures I”). To date, Shopoff has specifically refused to make

7    this payment or convert these interests, despite his agreement to do so.

8          35.      The November 17, 2018 revised agreement also included late fees and interest on defaulted

9    payments, which included: (1) a late payment fee of $3,000, plus (2) $50.00 per day until the delinquent

10   payment is made, but upon the third missed payment, $500.00 per day. On the final payment for
11   $2,400,000 due on October 5, 2018, if SI III failed to pay DP Investors III, the agreement required SI III to
12   pay a $50,000 late payment fee and 12% per year until the payment was made.
13         36.      Despite Shopoff’s repeated representations that the El Monte and the Groves projects
14   would close in January 2018 and March 2018 respectively, neither of those projects closed on those dates.
15   Shopoff made these representations as an inducement to Placek’s agreement to extend out the pay
16   structure, knowing full well that those deals would not close by those dates.
17         37.      This tactic is commonly employed by Shopoff with his investors as a means to restructure
18   agreements to relieve his own cash flow deficits. As one Shopoff executive conceded to Placek in
19   connection with his request for payment under the agreements, “That’s the problem. I have stopped
20   believing of money coming in. I’m told [by Shopoff] it’s certain but I’m told that all the time. Parcel 1
21   has been closing ‘next week’ since the day I started in April!”
22         38.      In truth, the Shopoffs and the entities they control do not have the financial capability of
23   making these payments and make repeated promises to their many creditors based on future deals. In
24   many cases, as certain deals close, the Shopoffs pay off the highest risk creditors, promising the others
25   more money if they modify their agreements and wait for deals in their purported pipeline. This occurred
26   repeatedly throughout Plaintiffs’ relationship with the Shopoffs, and this conduct continues to this day.
27

28                                                            8
                                               Complaint and Jury Trial Demand
     Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18 Page 9 of 71 Page ID #:9




1        B. LFI Payments Guaranteed by William Shopoff

2           39.      In connection with the Investors III Agreement, Defendant William Shopoff, individually,

3    provided a Guaranty to DP SLFI and DP Investors III, executed on October 18, 2012, (the “Investors III

4    Guaranty”), attached hereto as Exhibit E. The Investors III Guaranty provides broad protections to DP

5    Investors III in the event of default by SI III.

6           40.      Specifically, William Shopoff guaranteed “all amounts which are due and payable under

7    the [Investors III Agreement], when and as required under the [Investors III Agreement], and attorneys’

8    fees, expenses and court costs (whether incurred in connection with any enforcement activities by Placek

9    or otherwise, in any appeal proceedings or in any bankruptcy proceedings involving Investors III or

10   Guarantor).” See Exhibit E, Section 1.1.
11          41.      Further, any failure by SI III to perform obligated Shopoff to perform on its behalf.
12          42.      Under the Investors III Guaranty, William Shopoff waived all rights to require DP
13   Investors III to proceed against SI III first, and specifically allowed DP Investors III to maintain an action
14   upon the Guaranty “whether or not action is brought against [SI III] and whether or not [SI III] is joined in
15   any such action.” See Exhibit E, Sections 4.3 and 4.4.
16          43.      Finally, the Investors III Guaranty provides for costs and attorneys’ fees for “any effort to
17   enforce any terms of” it, regardless of which party prevails. See Exhibit E, Section 13.
18          44.      Shopoff, as Guarantor of the LFI agreements, has not made any payments to Placek.
19          45.      To date, William Shopoff, as Guarantor for all obligations of SI III under these agreements,
20   owes DP Investors III $3,100,000, excluding interest and late fees which increase each day.
21       C. Placek Invested in LFII and SI IV Defaulted on its Obligations
22          46.      Following the closing of the Shopoff Land Fund I transaction in or around February 2014,
23   Placek agreed to invest in another SRI fund, LFII, through agreements with another SRI entity, SI IV.
24          47.      Like the LFI investment, the LFII investment was broken down into two agreements: (i)
25   Limited Partnership Put Agreement between DP SLF II, LLC and SI IV (“DP SLF II Agreement”),
26   attached hereto as Exhibit F; and (ii) Limited Partnership Put Agreement between DP SLF II Member and
27   SI IV (“Member Agreement”), attached hereto as Exhibit G.
28                                                           9
                                              Complaint and Jury Trial Demand
     Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18 Page 10 of 71 Page ID #:10




1            48.     Pursuant to the DP SLF II Agreement, DP SLF II contributed $3,501,450 to LFII in

2     exchange for a put option in which Shopoff Investors IV, LLC was required to purchase DP SLF

3     II’s interest in the Shopoff Land Fund II for $6,050,506.

4            49.     Additionally, pursuant to the Member Agreement, DP SLF II Member contributed

5     $499,410 in the LFII in exchange for a put option (“Member Put Option”)/call option (“Member

6     Call Option”). The Member Put Option required SI IV to pay Placek a purchase price of $1,498,230

7     (the “Purchase Price”) on the seventh anniversary of the funding date, if timely exercised, minus any

8     distributions made pursuant to DP SLF II Member’s interest. The Member Call Option required SI

9     IV to pay Placek the Purchase Price, minus any distributions and subject to a discount rate of 20%

10    per year depending on the timing of the exercise date.
11           50.     In connection with and in lieu of this payment, Shopoff requested that Placek agree
12    to exchange his right to exercise the put option for interests in the residential real estate project
13    known as TSG Ventures I as well as a $400,000 payment as consideration. The value of the TSG
14    Ventures I interest would be based on the Purchase Price. Shopoff has specifically refused to make
15    this conversion, in breach of this agreement, despite Placek’s agreement to once again amend an
16    obligation that Shopoff could not meet.
17           51.     The Member Agreement also required Shopoff Investors IV, LLC to pay DP SLF II
18    Member according to the following schedule: (i) $90,000 on the funding date; (ii) $155,000 no later
19    than June 30, 2014; and (iii) $250,000 for seven consecutive years on the anniversary of the funding
20    date (April 15), totaling $1.75 million.
21           52.     SI IV has made only one of these payments in full on April 15, 2015. SI IV has paid only
22    part of the 2016 payment, has entirely neglected to make the 2017 and the 2018 payment.
23           53.     William Shopoff has confirmed that SI IV will no longer be making any payments under the
24    Member Agreement.
25           54.     To date, SI IV, controlled by SRI and William Shopoff, owes DP LFII Member $625,000,
26    excluding interest and late fees.
27

28                                                             10
                                                 Complaint and Jury Trial Demand
     Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18 Page 11 of 71 Page ID #:11




1        D. LFII Payments Guaranteed by William Shopoff and The Shopoff Revocable Trust

2            55.     Pursuant to a guaranty agreement (“Investors IV Guaranty”) William Shopoff, individually,

3     and William Shopoff and Cindy Shopoff, as Trustees for the Shopoff Revocable Trust, guaranteed all SI IV

4     obligations under the Member Agreement, including all amounts due upon default by Shopoff Investors IV,

5     L.P. See Investors IV Guaranty, attached hereto as Exhibit H, Section 1.1.

6            56.     As with the Investors III Guaranty, the Investors IV Guaranty required its Guarantors to pay

7     “all amounts which are due and payable under the [Member Agreement], when and as required under the

8     [Member Agreement], and attorneys’ fees, expenses and court costs (whether incurred in connection with

9     any enforcement activities by Placek or otherwise, in any appeal proceedings or in any bankruptcy

10    proceedings involving DP SLF II Member or Guarantor).”
11           57.     Additionally, the Guaranty entitled DP SLF II Member to costs and attorneys’ fees for “any
12    effort to enforce the terms of” the Guaranty, regardless of which party prevails. See Exhibit H, Section 13.
13           58.     This Guaranty also provided that Placek could maintain an independent action against
14    Shopoff, individually, and against William and Cindy as Trustees, irrespective of whether Placek pursued
15    an action against SI IV. See Exhibit H, Section 4.4.
16           59.     Accordingly, pursuant to the terms of the Investors IV Guaranty, William Shopoff and the
17    Shopoff Revocable Trust, through William and Cindy Shopoff as Trustees, must pay DP SLF II Member at
18    least $1,498,230 and $1,375,000 under the Member Agreement.
19       E. The Shopoffs Never Intended to Comply with the Sham Guaranties
20           60.     On October 18, 2012, William Shopoff falsely agreed to enter into a guaranty of the payments
21    to DP Investors III in order to induce Placek to invest in LFI.
22           61.     Similarly, on April 4, 2014, William and Cindy Shopoff, on behalf of the Shopoff Revocable
23    Trust, falsely agreed to enter into a guaranty of payments to DP SLF II Member in order to induce Placek
24    to invest in LFII.
25           62.     Thus, as both agreements stated that the Shopoffs would pay “all amounts which are due and
26    payable under the [Put Option Agreements],” in the event of default by both entities that they control, this
27    was false.
28                                                           11
                                              Complaint and Jury Trial Demand
     Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18 Page 12 of 71 Page ID #:12




1               63.   The Shopoffs had no intention of complying with those agreements, but agreed to include

2     them as part of these investments to provide false security for the investments.

3               64.   As they have done continuously in connection with the underlying agreements, both with

4     Plaintiffs as well as their other investors, the Shopoffs included the sham guaranties on the Put Option

5     Agreements to induce Placek to enter into those agreements.

6               65.   Plaintiffs relied on these false guaranties to their substantial detriment.

7                                                CLAIMS FOR RELIEF
8
                                                         COUNT I
9
                                            Breach of Investors III Guaranty
10                                                      (Shopoff)

11
                66.   Plaintiff repeats and incorporates by reference the allegations above as if fully contained

12
      herein.

13
                67.   Defendants William Shopoff executed a valid guaranty in favor of DP Investors III which

14    required William Shopoff to pay all obligations due to DP Investors III under the Investors III Agreement

15    in the event of default by SI III.

16              68.   SI III has defaulted on its obligations to Placek.

17              69.   Because SI III failed to make the required payments, the Investors III Guaranty described in

18    the preceding paragraphs triggered William Shopoff’s obligation to make those payments due to DP

19    Investors III by SI III.

20              70.   William Shopoff has failed to make these required payments.

21              71.   As a direct and proximate result of Defendants William Shopoff’s breach of the Investors III

22    Guaranty, DP Investors III has suffered and will continue to suffer damages in an amount to be proven at

23    trial but estimated to be in excess of $3,665,000, plus late fees, interest, costs, and attorneys’ fees.
                                                       COUNT II
24
                                            Breach of Investors IV Guaranty
25                                 (William Shopoff and the Shopoff Revocable Trust)
26              72.   Plaintiff DP SLF II Member repeats and incorporates by reference the allegations above as
27    if fully contained herein.
28                                                           12
                                               Complaint and Jury Trial Demand
     Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18 Page 13 of 71 Page ID #:13




1            73.     Defendants William Shopoff, individually, and William and Cindy Shopoff, as Trustees for

2     the Shopoff Revocable Trust, executed a valid guaranty in favor of DP SLF II Member which required them

3     to pay all obligations due to DP SLF II Member under the Member Agreement in the event of default by SI

4     IV.

5            74.     SI IV defaulted on payments under the Member Agreement.

6            75.     Because SI IV failed to make the required payments, the Investors IV Guaranty described in

7     the preceding paragraphs triggered William Shopoff’s and the Shopoff Revocable Trust’s obligation to

8     make those payments due to DP SLF Member by SI IV.

9            76.     William Shopoff individually and William and Cindy Shopoff as Trustees for the Shopoff

10    Revocable Trust have failed to make these required payments.
11           77.     As a direct and proximate result the breach by Defendant William Shopoff, individually, and
12    William and Cindy Shopoff, as Trustees for the Shopoff Revocable Trust, of the Investors IV Guaranty, DP
13    SLF II Member has suffered and will continue to suffer damages in an amount to be proven at trial but
14    estimated to be in excess of $585,895, plus penalties, interest, costs, and attorneys’ fees.
                                                     COUNT III
15

16
                                              Specific Performance
                            (Against William Shopoff and the Shopoff Revocable Trust)
17           78.     Plaintiff DP SLF II Member repeats and incorporates by reference the allegations above as
18    if fully contained herein.
19           79.     Defendants William Shopoff individually and William and Cindy Shopoff, as Trustees for
20
      the Shopoff Revocable Trust, executed a Guaranty in favor of DP SLF II Member.
21
             80.     Under the terms of the Investors IV Guaranty, in the event that SI IV fails to pay DP SLF II
22
      Member in connection with the Members Agreement, Defendants are obligated to pay DP SLF II Member
23
      $250,000 for seven years through April 2021 for each year in which SI IV fails to make the requisite
24
      payments.
25
             81.     DP SLF II Member has performed all conditions, covenants, and promises required by it on
26
      its part to be performed in accordance with the terms and conditions of the contract.
27

28                                                          13
                                              Complaint and Jury Trial Demand
     Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18 Page 14 of 71 Page ID #:14




1               82.   Shopoff Investors IV L.P. failed to make the full $250,000.00 payment in 2016, failed to

2     make any payment in 2017 or 2018, and will likely fail to make any payments due in the years 2018 through

3     2021.

4               83.   As such, Defendants William Shopoff individually and William and Cindy Shopoff, as

5     Trustees for the Shopoff Revocable Trust are obligated to pay DP SLF II Member, LLC $250,000.00 for

6     fiscal years 2016 through 2021.

7               84.   DP SLF Member seeks an order requiring the Guarantors to make payment due to DP SLF

8     II Member pursuant to the Investors IV Guaranty.

9                                                      COUNT IV
10                            Breach of The Covenant of Good Faith and Fair Dealing
                                             (Against All Defendants)
11
                85.   Plaintiffs repeat and incorporate by reference the allegations above as if fully contained
12
      herein.
13
                86.   As contracting parties to various agreements described in the preceding paragraphs,
14
      Defendants had a duty to act in good faith and to deal with Plaintiff fairly.
15
                87.   Defendants breached the duty to act in good faith and to deal with Plaintiffs by making
16
      representations and/or promises that Defendants knew were false and/or had no intention of keeping.
17
                88.   Plaintiffs reasonably and justifiably relied on Defendants' representations and/or promises.
18
                89.   As a direct and proximate result of Defendants' breach, Plaintiffs have been, and continue to
19
      be, damaged and harmed.
20                                                     COUNT IV
21                                                       Fraud
                                                    (All Defendants)
22
                90.   Plaintiffs repeat and incorporate by reference the allegations above as if fully contained
23
      herein.
24
                91.   The Shopoffs individually and as Guarantors, made misrepresentations about their ability
25
      and intention to make payments in connection with Plaintiffs’ investments in LFI and LFII, and made
26
      misrepresentations in connection with their intention to Guaranty those payments.
27

28                                                          14
                                              Complaint and Jury Trial Demand
     Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18 Page 15 of 71 Page ID #:15




1            92.      Individually, the Shopoffs stated to Plaintiffs on repeated occasions that they would make

2     payments through investments made in the LFI and LFII, on behalf of SI III and SI IV, and that certain

3     transactions would close and result in sufficient income to meet their payment obligations.

4            93.      As Guarantors, and on behalf of the trust, the Shopoffs each made representations about their

5     intention to Guaranty any defaulted obligations of SI III and SI IV.

6            94.      The Shopoffs made these representations with the intent to induce Plaintiffs to agree to invest

7     in the Land Funds, but knew at the time that they made them, that the representations were false.

8            95.      Plaintiffs relied on these misrepresentations and invested in LFI and LFII.

9            96.      As a direct and proximate result of Defendants' fraud, Plaintiffs have been, and continue to

10    be, damaged and harmed.
11    WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:
12                 a. Judgement in the amount of $6,538,230, plus interest and late fees;
13                 b. Additional consequential, incidental, and punitive damages;
14                 c. Default, pre-judgment and post-judgment interest;
15                 d. Reasonable attorney’s fees
16                 e. An order requiring Defendants William and Cindy Shopoff, as Trustees for the Shopoff
17                    Revocable Trust, to make payments due through fiscal year 2021 pursuant to the Members
18                    Agreement; and
19                 f. for such other relief as the Court deems just and proper.
20
                                          CERTIFICATION AND CLOSING
21
              Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
22
       knowledge, information, and belief that this Complaint: (1) is not being presented for an improper
23
       purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation; (2)
24
       is supported by existing law or by a nonfrivolous argument for extending, modifying, or reversing
25
       existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
26

27

28                                                          15
                                              Complaint and Jury Trial Demand
     Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18 Page 16 of 71 Page ID #:16




1      will likely have evidentiary support after a reasonable opportunity for further investigation or

2      discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

3
                                           DEMAND FOR JURY TRIAL
4
             Plaintiff hereby demands trial by jury.
5

6
       Dated: December 10, 2018                           Respectfully submitted,
7

8
                                                          CONNOR, FLETCHER & HEDENKAMP LLP

9
                                                          By:
10                                                        Matthew J. Fletcher
                                                          Attorneys for Plaintiffs
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                         16
                                             Complaint and Jury Trial Demand
Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18 Page 17 of 71 Page ID #:17




                                    EXHIBIT A
CAUTION :   Case   8:18-cv-02187-DOC-JDE
            THIS DOCUMENT                         Document
                          HAS NOT YET BEEN REVIEWED            1 CLERK
                                                    BY THE COUNTY Filed. 12/10/18
                                                                          ( Se e b e l ow . } Page 18 of 71INDEX
                                                                                                             PageNOID #:18 I GNED
                                                                                                                    . UNASS
NYSCEF DOC . NO . 8                                                                                                RECE IVED NYSCEF: 04/09/2018




                                                  LIMITED PARTNERSHIP PUT AGREEMENT
                                                           (ShopoffLand Fund I, L.P.)

                    This Limited Partnership Put Agreement (this "Agreement") is entered into by and between DP S LFI,
                    LLC, a Delaware limited liability company   ("DP SLFJ"), and SHOPOFF INVESTORS III, L.P., a
                    Delaware limited partnership ("fllvestors Ill" ) , and is dated as of October l 8, 20 1 2 (the "Effective
                    Date"), with respect to the following:

                                                                     RECITALS:


                    A.      DP SLFI has agreed to contribute, at the times specified in this Agreement, capital ( "DP SLFl's
                    Land Fund Capital Contribution") to Shopoff Land Fund I, L.P., a Delaware limited partnership (the
                    "Lunt! Funt! Purtnership"), in an amount which is undetermined as of the date hereof but which shall be
                    not less than Two Million Five Hundred Thousand Dollars ($2,500,000) or more than Six Million Five
                    Hundred Thousand Dollars ($6,500,000), and by reason thereof is being admitted as a limited partner of
                    the Land Fund Partnership. The limited partnership interest being acquired by D P SLFI shall hereinafter
                    be referred to as "DP SLFI 's LP Interest" .

                    B.      The Land Fund Partnership is a limited partner of TSG - Newport, L.P., a Delaware limited
                    partnership ("TSG Newport''). TSG Newport is a limited partner of Uptown Newport, L.P., a Delaware
                    limited partnership ( "Uptown Newport"). Uptown Newport's principal asset is approximately 25 acres of
                    improved land located at 431 l and 4321 Jamboree Road in Newport Beach, California (the "Project'').
                    Uptown is processing entitlements to re-develop the Project in two phases as a mixed use,
                    residential/retail development, the first phase of which will cover that portion of the Project located at
                    43 l l Jamboree Road (and commonly referred to as the Half Dome building and ancillary exterior areas of
                   the Project).

                    C.      Investors JI1 is the general partner of TSO Newport and the general partner of the Land Fund
                    Partnership. As an inducement to DP SLFI to invest in the Land Fund Partnership and acquire DP SLFI's
                   LP Interest, without which DP SLFl would not tiave agreed to invest in the Land Fund Partnership,
                   Investors Ill has agreed to grant to DP SLFI a put option (the "Put Option") by which, at DP SLFI's
                   election, Investors l1I will be obligated to purchase (or cause an affiliate of Investors III to purchase) DP
                   SLFI's LP Interest at a price and under the terms and conditions set forth in this Agreement.

                            NOW THEREFORE, in consideration of the foregoing, and the mutual covenants of the parties
                   herein, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows:

                    l.      Put Option.

                            a. Subject to the satisfaction of the condition set forth in Section I .b. below, Investors III hereby
                   grants the Put Option to DP SLFI. DP SLFI may exercise the Put Option by written notice to Investors Ill
                   on or before the earlier to occur of: (I) if a Put Event (as hereinafter defined) has not occurred on or prior
                   to September 30, 20 I 4, then on September 30, 2014, or (2) ten (I 0) days following the consummation of
                   a.direct or indirect (i) sale or financing of, (ii) conveyance of a participatory interest in, or (iii) other




                   LIMITED PARTNERSHIP PUT AGREEMENT- LAND FUND 10-18-2012 DOC                                            Page I of7




Thi s is a copy of a pleading f i l e d e l e c tron i c a l ly pursuant to New York S ta t e court rul e s ( 2 2 NYCRR § 20 2 . 5-b ( d ) (3 ) ( i ) )
which, at �he time of i t s printout f rom the court sys tem ' s e l e ct ronic webs i t e , had not yet been reviewed and
approved by the County Clerk . B e c a u s e court rul e s ( 2 2 NYCRR § 20 2 .S [d] ) authori z e the County C l erk t o rej e c t
f i l ings f o r various r e asons, readers should b e aware that document s b e aring t h i s l egend may not have been
accepted for f i l ing by the County Clerk.
CAUTION :   Case   8:18-cv-02187-DOC-JDE
            THIS DOCUMENT                         Document
                          HAS NOT YET BEEN REVIEWED           1 CLERK.
                                                    BY THE COUNTY Filed 12/10/18
                                                                         ( Se e b e low . ) Page 19 of 71INDEX
                                                                                                           PageNOID #:19 IGNED
                                                                                                                  . UNASS
NYSCEF DOC . NO . 8                                                                                                     RECEIVED NYSCEF: 04/09/2018




                    capital event relating to, the Project or any portion thereof, provided any of which events in the aggregate
                    generates not less than       $250,000.00 ofrevenue to the Land Fund Partnership and/or Investors III (each,          a
                    "Put Evenf'). Investors III shall provide DP SLFI with written notice thereof (a "Put Event Notice")
                    immediately upon its occurrence, with a reasonably detailed explanation ofthe nature ofthe Put Event. At
                    any time prior to the earlier of September       30. 20 1 4   (if a Put Event has not occurred on or prior to such
                    date) or ten   ( 1 0)    days following DP SLFl's receipt of a Put Event Notice from I nvestors III, DP SLFJ
                    shall have the right (but not the obligation) to exercise its Put Option by delivery to Investors III of a
                    written notice (the       "Put Exercise Notice"). Upon DP SLFI's timely exercise of the Put Option, Investors
                    III shall be obligated to purchase DP SLFI's LP Interest for the price and upon the terms set forth herein.
                    If DP SLFI does not deliver a Put Exercise Notice by the earlier ofSeptember 30,            20 1 4 (ifa Put Event has
                    not occurred on or prior to such date) or ten        ( 10)    days following DP SLFI's receipt of the Put Event
                    Notice, the Put Option shall terminate and neither party shall have any further obligation hereunder.

                              b.        The Put Option shall become effective only if DP SLFl contributes not less than Two
                    Million Five Hundred Thousand Dollars          ($2,500,000), of which:

                                        i.        Nine Hundred Seventy-One Thousand Dollars          ($97 1 ,000.00) is being contributed
                              concurrently with the execution ofthis Agreement; and

                                        ii.        the remaining amount must be contributed on or before October 3 I, 2012.

                              The acceptance of any funds later than the dates set forth above shall be subject to written
                    approval by Investors Ill in its sole discretion, failing which, such funds shall not become a part of DP
                    SLFl 's Land Fund Capital Contribution and shall be returned to DP SLFI. If DP SLFI fails to contribute
                    at least Two Million Five Hundred Thousand Dollars               ($2,500,000),   this Agreement, at Investors llI's
                    election shall terminate upon written notice from Investors Ill to DP SLFI. DP SLFI's Land Fund Capital
                    Contribution shall in no·event exceed Six Million Five Hundred Thousand Dollars                ($6,500,000)   without
                    the written consent oflnvestors III, in Investors Ill's sole discretion.


                    2.        Purchase Price. The purchase price for DP SLF!'s LP Interest (the            "Purchase Price") shall be
                    determined as follows:

                              a.        If(i) the Put Event occurs    on or be(Ore December 31, 2013, (ii) DP SLFl's Land Fund
                    Capital Contribution is       less than Five Million Dollars ($5,000,000), and (iii) DP SLFI timely exercises
                    the Put Option, the Purchase Price shall equal One Hundred Thirty-Five Percent               ( 1 3 5%)   of DP SLFI's
                    Land Fund Capital Contribution.

                              b.        Jf(i) the Put Event occurs    on or befOre December JI, 2013, (ii) DP SLFI's Land Fund
                    Capital Contribution is        equal to or greater than Five Million Dollars ($5,000,000), and (iii) DP SLF!
                    timely exercises the Put Option, then the Purchase Price shall equal One Hundred Forty-Five Percent
                    ( 1 45%) of DP   SLFl's Land Fund Capital Contribution.

                              c.                              after December 31, 2013 and on or be{ore September 30,
                                       ]f (i) the Put Event occurs
                    2014, (ii) DP SLFI's Land Fund Capital Contribution is less than, equal to or greater than Five Million




                    LIMITED   PARTNERSHIP PUT AGREEMENT- LAND FUND        10-18-2012.DOC                                         Page 2 of7




This i s a c opy of a p l eading f i l e d e l e c tron i c al ly pursuant to New York S ta t e court rul e s ( 2 2 NYCRR § 2 0 2 . 5-b ( d ) (3) ( i ) )
whi ch , at �he time of its printout f rom the court system's e l e c tronic web s i t e , had not yet been reviewed and
approved by the County C lerk. Because court rul e s ( 2 2 NYCRR § 2 0 2 . S [d] ) author i z e the County Clerk to rej ec t
f i l ings for various reasons , readers should b e aware that documen ts bearing this l e gend may not have been
accepted for f i l ing by the County Clerk .
CAUTION:    Case  8:18-cv-02187-DOC-JDE
            THIS DOCUMENT                        Document
                          HAS NOT YET BEEN REVIEWED           1 Filed
                                                    BY THE COUNTY CLERK . 12/10/18
                                                                           ( Se e b e l ow . )Page 20 of 71 INDEX
                                                                                                              PageNOID. #:20
                                                                                                                        UNASS IGNED
NYSCEF DOC . NO . 8                                                                                                     RECEIVED NYSCE F : 04/09/2018




                      Dollars ($5,000,000), and (iii) DP SLFI timely exercises the Put Option, then the Purchase Price shall
                     equal One Hundred Sixty Percent (160%) of DP SLFl's Land Fund Capital Contribution.

                              d.        If(i) the Put Event does not occuron or before September 30, 2014, (ii) DP SLFI's Land
                     Fund Capital Contribution is       less than Five Million Dollars ($5,000,000), and (iii) DP SLFI timely
                     exercises the Put Option, then the Purchase Price shall equal One Hundred Thirty-Five Percent (135%) of
                     DP SLFI's Land Fund Capital Contribution.

                              e.        If (i) the Put Event does not occuron or before September 30, 2014, (ii) DP SLFl's Land
                     Fund Capital Contribution is      equal to or greater than Five Million Dollars ($5,000,000), and {iii) DP
                     SLFI timely exercises the Put Option, then the Purchase Price shall equal One Hundred Forty Percent
                     (140%) of DP SLFI's Land Fund Capital Contribution.

                              3.        Payment of Purchase Price; Closing.

                              a.        Payment of Purchase Price. If DP SLFI timely exercises the Put Option, the Purchase
                     Price shall be paid to DP SLFl in all cash either: ( 1) on September 30, 2014, if a Put Event has not
                     occurred by September 30, 2014, or (2) within ten          (IO) business days of the date that TSG - Newport
                     receives its distribution from Uptown Newport representing TSO Newport's allocable share of net
                     proceeds from a Put Event, if a Put Event occurs on or before September 30. 2014.

                              b.        Closing. On the date DP SLFI receives the Purchase Price (the              "Closing Date''), DP
                     SLFl shall execute an assignment (which shall be on commercially reasonable terms) of DP SLF!'s LP
                     Interest by which DP SLFI shall assign to Investors Ill, all right, title and interest in and to DP SLF!'s LP
                     Interest, and shall withdraw as a limited partner of the Land Fund Partnership, and agrees to execute and
                     deliver to Investors III such other reasonable customary documentation evidencin g or confirming DP
                     SLFI's withdrawal from the Land Fund Partnership. DP SLFI agrees from time t o time thereafter, at the
                     request of Shopoff, to acknowledge in writing (on commercially reasonable terms) his withdrawal from
                     the Partnership.

                     4.       Clear Title. On the Closing Date, DP SLFl's transfer and assignment of DP SLFI's LP Interest to
                    Investors Ill (or designated nominee) by written instrument executed by DP SLFI; said transfer shall be
                     free and clear of any third-party claims. During the period of DP SLFI's ownership of DP SLFl's LP
                     Interest, DP SLFI shall not sell, assign, encumber or hypottiecate any portion of DP SLFI's LP Interest.

                     5.       Covenants, Representations and Warranties.

                     5.1      Covenants, Representations and Warranties of Investors Ill. Investors III hereby represents,
                    warrants and covenants to DP SLFI as to the following:

                              a.        No Litigation. There is no action or proceeding or governmental investigation pending, or
                                        to the best knowledge of Investors !II, threatened, against or relating to (i) this
                                        transaction, (ii) the Land Fund Partnership, (iii) TSG Newport, (iv) Uptown Newport or
                                        (v) Investors III, which would affect DP SL Fl or prevent the consummation of the Put
                                        Option, if exercised by DP SLFI.




                    LIMITED PARTNERSHIP PUT AGREEMENT· LAND FUND 10-18-2012.DOC                                                  Page 3 of7




This i s a copy o f a p l e ading f i l e d e l e c t roni c a l l y pursuant to New York S ta t e court rules ( 2 2 NYCRR § 2 0 2 . 5 - b { d ) ( 3 ) ( i ) )
which , at the time of i t s prin tout f rom the court sys tem's e l e c tronic web s i t e , had not yet been reviewed and
approved by the County Clerk . Because court rul e s ( 2 2 NYCRR § 2 0 2 . S [d]) author i z e the County Clerk to rej e c t
f i l ings for various reasons, readers should b e aware that documents bearing t h i s legend may not have been
accepted for f i l ing by the County Clerk .
CAUTION:   Case   8:18-cv-02187-DOC-JDE
           THIS DOCUMENT                         Document
                         HAS NOT YET BEEN REVIEWED           1 CLERK
                                                   BY THE COUNTY Filed. 12/10/18
                                                                         ( Se e b e l ow . ) Page 21 of 71INDEX
                                                                                                            PageNOID #:21 I GNED
                                                                                                                   . UNASS
NYSCEF DOC . NO . 8                                                                                              RECEIVED NYSCEF : 04/09/2018




                           b.      Due Formation; Conduct of Business. (i) The Land Fund Partnership, (ii) TSO Newport,
                                   (iii) Uptown Newport and (iv) Investors III is each (a) a limited partnership duly
                                   organized, validly existing and in good standing in the State o f its formation, (b) is
                                   entitled to own its property and to carry on its business in the state(s) in which it conducts
                                   its business.

                           c.      Authorization or Agreement. The execution and performance of this Agreement have
                                   been duly authorized by all necessary partnership action, and the execution and
                                   performance of this Agreement (including, without limitation, the exercise of the Put
                                   Option) will not violate any term of Investors Ill's or the Land Fund Partnership's
                                   certificate oflimited partnership, partnership agreement or any other agreement, judicial
                                   decree. statute or regulation to which Investors Ul or the Land Fund Partnership is a
                                   party.


                           d.      Consummation of Transactions by Investors III. Investors Ill has, or shall have at the
                                   appropriate time, sufficient assets to satisfy its obligations set forth in this Agreement,
                                   including, without limitation, the consummation of acquisition under the Put Option, and
                                   has, and shall incur, no liabilities in excess of $1 ,000,000.00 or other encumbrances
                                   which shall prevent Investors III from satisfying its obligations under this Agreement.
                                   Further, Investors 111 shall not pledge more than 7.5% (in terms of a percentage interest)
                                   of Investors Ill's assets to entities not controlled by William A. Shopoff.


                           e.      Distributions of Put Event Proceeds. Following a Put Event, (i) Investors Ill is authorized
                                   to distribute to the partners of TSG Newport their respective shares of the proceeds of
                                   such Put Event following TSO Newport's receipt of such funds; and (ii) Investors Ill is
                                   authorized to distribute to its partners their share ofthe proceeds of such Put Event.


                           t:      No Other Adverse Facts. There are no facts known to Investors Ill, other than any facts
                                   which have been disclosed to DP SLFJ in writing, which might have a material adverse
                                   effect on the transactions contemplated in this Agreement. including, without limitation,
                                   the exercise and consummation of the Put Option, and no representation or warranty
                                   made by Investors Ill in this Agreement, in any exhibit attached hereto, or in any letter or
                                   certificate furnished to DP SLFl pursuant to the terms of this Agreement, each of which
                                   is incorporated herein by re ference and made a part hereof, contains any untrue statement
                                   of a material fact or omits to state a material fact necessary to make the statements
                                   contained herein or therein not misleading.


                           g.      Consents and Approvals. There are no consents or approvals ofany third persons, or any
                                   federal, state or local governmental authorities, including, without limitation, any intemal
                                   board of directors or other approval process. that are required in connection with the
                                   perfom1ance by Investors lil of its obligations under this Agreement.


                          h.       Amendment of Organization Documents: Other Actions. The certificate of limited
                                   partnership and limited partnership agreement of(i) The Land Fund Partnership, (ii) TSG
                                   Newport and (iii) Investors   1l1 shall not be amended in a manner, and such entities shall




                  LIMITED PARTNERSHIP PUT AGREEMENT- LAND FUND 10-18-2012.DOC                                          Page 4   of7




This is a copy of a p l e ading f i l ed e l ectronically pursuant to New York S t a t e court rules ( 2 2 NYCRR § 2 0 2.5 - b ( d) (3) ( i ) )
which, at the time of i t s printout from the court system ' s e l ectronic web s i t e , had not ye t been revi ewed and
approved by the County Clerk . Because court rul e s ( 2 2 NYCRR § 2 0 2 . S [d]) autho r i z e the County Clerk t o rej e c t
f i l ings for various reasons, readers should b e aware that documents bearing t h i s legend may no t have been
accepted for f i l ing by the County C l erk .
CAUTION :   Case  8:18-cv-02187-DOC-JDE
            THIS DOCUMENT                         Document
                          HAS NOT YET BEEN REVIEWED           1 Filed
                                                    BY THE COUNTY CLERK . 12/10/18
                                                                           ( S e e b e l ow . )Page 22 of 71INDEX
                                                                                                              PageNOID #:22 I GNED
                                                                                                                     . UNASS
NYSCEF DOC . NO . 8                                                                                                RECEIVED NYSCEF : 04/09/2018




                                      take no action, which shall materially and adversely affect the transactions described in
                                      this Agreement, including, without limitation, the consummation of the Put Option.

                    5.2.     Representations and Warranties of DP SLFI. DP SLFI represents and warrants to Investors lll
                    that {a) DP SLFI is a limited liability company duly formed and validly existing in the State of Delaware.
                    entitled to own its property and to carry on its business in the state of Delaware. (b) DP SLFI has duly
                    authorized the execution and performance of this Agreement, and (c) the execution and perfonnance of
                    this Agreement will not violate any term of DP SLFl's certificate of formation or operating agreement, or
                    any other agreement, judicial decree, statute or regulation to which DP SLFI is a party or by which DP
                    SLFI may be bound or affected.

                    5.3.     Materiality. Investors Ill acknowledges that each of the representations, warranties, covenants
                    and agreements made by it in Section 5.1 above and elsewhere in this Agreement is material to DP SLFI.
                    DP SLFI acknowledges that each of the representations. warranties, covenants and agreements made by it
                    in Section 5.2 above and elsewhere in this Agreement is material to Investors Ill.

                    5.4.    Survival. All of the representations, warranties and covenants of Investors llI set forth in this
                    Section 5 and elsewhere in this Agreement shall be true upon the execution of this Agreement. and shall
                    be deemed to be repeated for the duration of the period expiring upon the later to occur of when all of the
                    obligations of Investors 111 under the Put Option have been satisfied or the Put Option has expired
                    unexercised by DP SLFI.

                    6.      Guaranty of Obligations of Investors UL DP SLFl and Investors Ill acknowledge and agree that
                    as a material condition to DP SLFl entering into this Agreement, Investors lI1 shall cause William A.
                    Shopoff to execute and deliver to DP SLFI a Guaranty of Obligations in the form attached hereto as
                    Exhibit A simultaneously with the execution of this Agreement.

                    7.      Notices. All written notices and demands of any kind which either party may be required or may
                   desire to serve upon the other party in connection with this Agreement may be (a) personally served, (b)
                   served by registered or certified mail (postage pre-paid), (c) sent by facsimile transmission (provided that
                   the original notice or demand is delivered by next day overnight delivery service), or (d) sent by next day
                   overnight delivery service. Any such notice or demand shall be addressed to the parties as listed in this
                   Section 7. Service of any such notice or demand shall be deemed complete upon receipt in the event of
                   personal service, on the third business day after deposit in the U.S. mail if sent via registered or certified
                   mail, upon transmission with a printed confirmation of receipt from the transmitting facsimile machine
                   without notation of error in the event sent via facsimile transmission, and on the next business day if sent
                   via an overnight delivery service with a delivery confirmation, if sent to each party at the address set forth
                   below with the required proper postage:



                   Ill!

                   Ill/




                   LIMITED PARTNERSHIP PUT AGREEMENT· LAND FUND 10-1 8-2012.DOC                                            Page S of?




This is a c opy of a p l eading f i l ed e l e c troni ca lly pursuant to New York S t a t e court rul e s ( 2 2 NYCRR § 2 0 2 . 5 -b ( d) (3) ( i ) )
whi ch , at the time of i t s printout from the court system's e l e c tronic web s i t e , had not yet been reviewed and
approved by the County Cler k . Because court rules ( 2 2 NYCRR § 2 0 2 . S [d] ) autho r i z e the County Clerk t o rej e c t
f i l ings f o r various reasons , readers should be aware that documents bearing this legend may n o t have been
accepted for f i l ing by the County C l erk .
CAUTION:   Case  8:18-cv-02187-DOC-JDE
           THIS DOCUMENT                         Document
                         HAS NOT YET BEEN REVIEWED           1 Filed
                                                   BY THE COUNTY CLERK . 12/10/18
                                                                          ( S e e b e l ow . )Page 23 of 71INDEX
                                                                                                             PageNOID #:23S S I GNED
                                                                                                                    . UNA
NYSCEF DOC . NO . 8                                                                                            RECE IVED NYSCEF : 04/09/2018




                   To Investors III:                          c/o The ShopoffGroup, L.P.
                                                              2 Park Plaza, Suite 700
                                                              Irvine, California 926 1 4
                                                              Attn: William A. Shopoff
                                                              Telephone:   (949) 4 1 7- 1 397
                                                              Facsimile:   (949) 4 1 7- 1 399

                                                              Stevan J . Gromet, Esq.
                                                             Gromet & Associates
                                                             114 Pacifica, Suite 250
                                                             Irvine, California 92618
                                                             Telephone: (949) 261- 1 110
                                                             Facsimile: (949) 261- 1 818

                   To DP SLFI:                                DP SLFI, LLC
                                                              c/o The ShopoffGroup, L.P.
                                                             575 Lexington Avenue, 4th Floor
                                                             New York, New York 10022
                                                             Attn:    David Placek
                                                             Telephone:    (212) 906-94 1 0
                                                             Facsimile:    (646) 607-9168

                   With Copy To:                             Wayne R . Landesman, Esq.
                                                              D' Agostino, Levine, Landesrnan & Lederman, LLP
                                                             345   Seventh Avenue, 23rd Floor
                                                             New York, New York      10001
                                                             Telephone:    (212) 564-9800
                                                             Facsimile:    (212) 564-9802

                   8.       Miscellaneous. This Agreement shall be governed by and construed and enforced in accordance
                   with the internal laws of the State of California, without giving effect to the conflicts of laws principles
                   thereof. The parties consent to jurisdiction and venue in any federal or state court in the County of
                   Orange. This Agreement states the entire agreement and understanding regarding the subject matter
                   hereof and, together with that certain Limited Partnership Put Agreement (Shopoff Investors     III. L.P.) of
                   even date herewith entered into by and between Investors III and DP Investors Ill, LLC, a Delaware
                   limited liability company, implements and satisfies in full Section          7   of that certain Employmem
                   Agreement between David Placek and The ShopoffGroup, L.P. dated as of July 10, 2012; to the extent of
                   any inconsistency between the terms set forth in this Agreement and the terms contained in Section      7   of
                   said Employment Agreement, the terms set forth in this Agreement shall control and the inconsistent
                   provisions contained in the Employment Agreement shall be deemed modified to conform to the terms
                   and conditions of this Agreement. This Agreement may be amended only by a written document signed
                   by the parties hereto and both David Placek and The Shopoff Group L.P. No delay or failure to exercise
                  any right under this Agreement waives such rights under this Agreement. If any provision of this




                  LIMITED   PARTNERSHIP   PUT AGREEMENT· LAND FUND 10-18-2012.DOC                                     Page 6 of7




This is a copy of a p l eading f i l ed elec troni cal ly pursuant to New York S ta t e court rul e s ( 2 2 NYCRR § 2 0 2 . 5 -b (d) (3) ( i ) )
whi ch , at the time of i t s printout from the court system's electronic web s i t e , had not yet been revi ewed and
approved by the County Cl erk. Because court rules ( 2 2 NYCRR § 2 0 2 . S [d ) ) autho r i z e the County Clerk to reject
f i l ings for various reasons , readers should b e aware that documents bearing this le gend may not have been
accepted for f i l ing by the County C l erk .
CAUTION:   Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18
                                                       { Se e b e l ow . ) Page 24 of 71INDEX
           THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK .                  PageNOID  #:24
                                                                                                 . UNA S S I GNED

NYSCEF DOC . NO . 8                                                                                                      RECE IVED NYSCEF : 04/09/2018




                   Agreement is partially or completely invalid or unenforceable, then that provision shall only be
                   ineffective to such extent of its invalidity or unenforceability, and the validity or enforceability of any
                   other provision of this Agreement shall not be affected. Time is of the essence of this Agreement and each
                   provision hereof. Any controversy relating to this Agreement shall be settled by_ arbitration in Orange
                   County, California in accordance with the Commercial Arbitration Rules of                   the American Arbitration
                   Association. In the event of any inconsistency between this Agreement and any personnel policy or
                  manual of Company with respect to any matter, this Agreement shall govern the matter.


                   IN W ITNESS WHEREOF, the parties have executed this Agreement                 as   of the date first set forth above.

                  SHOPOFF INVESTORS Ill, L.P.,                               DP SLFI, LLC, a Delaware limited liability
                  a Delaware limited partnership                             company

                  By:                                                       ,.By:
                                                                                                 H??)
                                                                                        DP SLFI Member, LLC, a Delaware
                                                                                        lim;t<d                " Manag"




                                                                                        By :   �-�
                                                                                                 ..;;-�
                                                                                                      -- �������
                                                                                               David Placek, Manager




                  exocut �
                  For the purposes of acknowledging their agreement to the terms of Section




                                 �
                                             " of tho date   fi"t 'et forth above.
                                                                                                         8   above, the undersigned have




                  DAYID PLACEK


                  THE SHOPOFF GROUP, L.P., a Delaware limited partnership


                  By:      TSO GP, LLC, a Delaware limite           iability company,
                           General Partner     ?                ,


                           By:                                v



                  LIMITED PARTNERSHIP PUT AGR£EMENT- LAND FUND 10-18-2012 DOC                                                    Page 7 oP




This i s a c opy of a p leading fi l ed e l e c tronical ly pursuant to New York S ta t e court rule s { 2 2 NYCRR § 2 0 2 . 5 -b { d ) (3) ( i ) )
whi c h , at the time of i t s printout from the court sys t em ' s e l e c t ronic web s i t e , had not yet been reviewe    and            �
approved by the County C l erk . Because court rul e s ( 2 2 NYCRR § 2 0 2 . S [d] ) autho r i z e the County Clerk to reJ e c t
f i l ings for various reasons , readers should be aware that documen t s bearing this le gend may n o t have been
accepted for f i l ing by the County Clerk .
Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18 Page 25 of 71 Page ID #:25




                                      EXHIBIT B
CAUTION:   Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18
                                                       ( S e e b e l ow . } Page 26 of 71INDEX
           THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK .                   PageNOID  #:26 I GNED
                                                                                                  . UNASS
NYSCEF DOC . NO . 9                                                                                          RECEIVED NYSCEF : 04/09/2018




                                                LIMITED PARTNERSHIP PUT AGREEMENT
                                                         (Shopoff Investors lll, L.P.)

                   This Limited Partnership Put Agreement (this ''Agreemell t") is entered into by and between DP
                   INVESTORS JII, LLC, a Delaware limited liability company ("Placek"), and SHOPOFF
                   INVESTORS I II, L.P., a Delaware limited partnership ("btvestors III"), and is dated as of October ) 8,
                   2012 (the "Effective Date"), with respect to the following:

                                                                 RECITALS;


                  A.      Concurrently herewith, DP SLFI, LLC ("DP SLFJ"), an affiliate of Placek, has agreed to
                  contribute, at the times specified in that certain Limited Partnership Put Agreement (ShopoffLand Fund I,
                  L.P.) of even date herewith (the "Land F1111d Put Agreeme11t"), capital ("DP SLFJ's Land Fund Capital
                  Co11trihutio11 '') to Shopoff Land Fund I, L.P., a Delaware limited partnership (the "Land Fund
                  Partners/rip"), in an amount which is undetermined as of the date hereof but which shall be not less than
                  Two Million Five Hundred Thousand Dollars ($2,500,000) or more than Six Million Five Hundred
                  Thousand Dollars ($6,500,000), and by reason thereof is being admitted as a limited partner of the Land
                  Fund Partnership. The limited partnership interest being acquired by DP SLFI shall hereinafter be referred
                  to as "DP SLFI's Land Fund Interest".

                  B.      The Land Fund Partnership is a limited partner of TSG - Newport, L.P., a Delaware limited
                  partnership ("TSG' Newport"). TSG Newport is a limited partner of Uptown Newport, L.P., a Delaware
                  limited partnership ("Uptown Newport''). Uptown Newport's principal asset is approximately 25 acres of
                  improved land located at 4311 and 4321 Jamboree Road in Newport Beach, California (the "Project").
                  Uptown is processing entitlements to re-develop the Project in two phases as a mixed use,
                  residential/retail development, the first phase of which will cover that portion of the Project located at
                  431 l Jamboree Road (and commonly referred to as the Half Dome building and ancillary exterior areas of
                  the Project).

                  C.       Investors lil is the general partner of TSG Newport and the general partner of the Land Fund
                  Partnership. As an inducement to DP SLFI to invest in the Land Fund Partnership and acquire DP SLFJ's
                  Land Fund Interest, without which DP SLFI would not have agreed to invest in the Land Fund
                  Partnership, Investors Ill has agreed to grant to DP SLFI a put option (the "land Fund Put Option" or
                  the "Put Option") by which, at DP SLFl's election, Investors Ill will be obligated to purchase (or cause
                  an affiliate of Investors III to purchase) DP SLFI's Land Fund Interest at a price and under the terms and
                  conditions set forth in the Land Fund Put Agreement. Capitalized tenns used in this Agreement and not
                  otherwise defined herein shall have the meanings given them in the Land Fund Put Agreement.

                  D.       As an additional inducement to DP SLFI to invest in the Land Fund Partnership, and for the sum
                  of One Hundred Dollars ($100.00), Investors Ill has agreed to also admit Placek as a limited partner in
                  Investors Ill (such limited partnership interest in Investors Ill being hereinafter referred to as "Placek's
                  Investors III LP Interest"), and to enter into this Agreement, by which Investors lil will become
                  obligated to purchase Placek's Investors llI LP Interest at a price and under the terms and conditions set
                  forth in this Agreement {the "Investors !JI Put Option").

                           NOW THEREFORE, in consideration of the foregoing, and the mutual covenants of the parties
                  herein, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows:

                  LIMITED PARTNERSHIP PUT AGREEMENT- INVESTORS Ill   IO·l 8·2012.DOC                                Page I of7




This is a copy of a p l e ading filed e l e c tronic a l l y pursuant to New York S tate court rul e s ( 2 2 NYCRR § 2 02.5 - b (d} (3) ( i ) )
whi c h , at the time of i t s printout from the court sys t em ' s electronic websi t e , had no t ye t been reviewe      and   �
approved by the county C l erk . Because court rule s ( 2 2 NYCRR § 2 0 2 . 5 [d]l authorize the County Clerk to reJ e c t
filings f o r various reasons, readers should b e aware that documents b earing this l egend may n o t have been
accepted for filing by the County C l e rk .
CAUTION :   Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18
                                                        { Se e b e l ow . ) Page 27 of 71INDEX
            THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK .                  PageNOID  #:27 I GNED
                                                                                                  . UNASS

NYS C E F DOC . NO . 9                                                                                         RECE IVED NYSCEF: 04/09/2018




                    I.     Put Option. Subject to the Land Fund Put Option becoming effective pursuant to Section 1.b. of
                   the Land Fund Put Agreement, Investors III hereby grants the Investors III Put Option to Placek. The
                   Investors III Put Option shall be deemed exercised by Placek and effective automatically upon the earlier
                   to occur of(i) the date of the Put Event, if the Put Event occurs on or before September 30. 2014 and
                   Placek has timely exercised the Land Fund Put Option pursuant to the Land Fund Put Agreement, or (ii)
                   September 30, 2014, if the Put Event has not occurred on or before September 30. 2014; provided,
                   however, in no event shall said exercise be deemed to have occurred prior to one (I ) year from the
                   Effective Date of this Agreement (i.e., if the Land Fund Put Option is exercised within one (l) year from
                   the effective date of this Agreement, then the Investors 111 Put Option shall be deemed to have been
                   exercised on the day following the date which is one (l) year from the effective date of this Agreement).

                   2.       Purchase Price. The purchase price for Placek's Investors Ill LP Interest (the "Purchase Price'')
                   shall be determined as follows:

                            a.      If (i) a Put Event (as defined in the Land Fund Put Agreement) occurs 011 or before
                   December 31 2013, (ii) DP SLFI's Land Fund Capital Contribution is less than Five Million Dollars
                   ($5,000,000), and (iii) DP SLFI has timely exercised the Put Option, then the Purchase Price shall equal
                   Eighty-Five Percent (85%) of DP SLFI's Land Fund Capital Contribution, less any distributions received
                   by Placek from Investors III prior to the Investors III Closing Date (defined below) for Placek's Investors
                   III LP Interest.

                            b.      If(i) the Put Event occurs on or before December 31, 2013, (ii) DP SLFI's Land Fund
                   Capital Contribution is equal to or greater than Five Million Dollars ($5,000,000), and (iii) DP SLFJ
                   timely exercises the Put Option, then the Purchase Price shall equal Eighty-Five Percent (85%) of DP
                   SLFI's Land Fund Capital Contribution, less any distributions received by Placek from Investors III prior
                   to the Investors III Closing Date for Placek's Investors Ill LP Interest.

                            c.      If (i) the Put Event occurs after December 31, 2013 and on or before September 30,
                   2014,  (ii) DP SLFI's Land Fund Capital Contribution is less lfzan Five Million Dollars ($5,000,000), and
                   (iii) DP SLFI timely exercises the Put Option, then the Purchase Price shall equal Sixty Percent (60%) of
                   DP SLF!'s Land Fund Capital Contribution, less any distributions received by Placek from Investors III
                   prior to the Investors Ill Closing Date for Placek's Investors Ill LP Interest.

                           d.      [f (i) the Put Event occurs after December 31, 2013 and on or be/Ore September 30,                .
                   2014, (ii) DP SLFI's Land Fund Capital Contribution is equal to or greater than Five Million Dollars
                   ($5,000,000), and (iii) DP SLFI timely exercises the Put Option, then the Purchase Price shall equal
                   Seventy Percent (70%) of DP SLFI's Land Fund Capital Contribution, less any distributions received by
                   Placek from Investors III prior to the Investors ril Closing Date for Placek's Investors Ill LP Interest.

                            e.       If the Put Event does not occur by September 30. 2014, and Placek timely exercises the
                   Land Fund Put Option pursuant to the Land Fund Put Agreement, the Purchase Price for Placek's
                   Investors III LP Interest shall be One Hundred Dollars ($100.00). Further, if the Investors Ill Put Option
                   is not timely exercised or deemed timely exercised as set forth in Section I above, Investors III shall have
                   the right to the immediate redemption of Placek's Investors l1l LP Interest upon payment of One Hundred
                   Dollars ($100.00) to Placek (the "Redemption Price").

                           3.     Payment ofPurchase Price; Closing. 1f Placek is deemed to have exercised the Investors
                   111 Put Option as set forth in Section I above as the result of a Put Event occurring on or before
                   l.lMITED PARTNERSHIP PUT AGREEMENT- INVESTORS Ill I0-!8·2012.DOC                                   Page 2   or?




This is a copy of a p l e ading f i l ed e l e c tronically pursuant to New York S t a te court rul e s { 2 2 NYCRR § 2 0 2 . 5 - b {d} (3) ( i } )
which, at the time of i t s printout f rom the court system ' s e l ectronic web s i t e , had not yet been reviewed and
approved by the County C l erk . Because court rul e s ( 2 2 NYCRR § 2 0 2 . S [d]) autho r i z e the County C lerk t o rej e c t
f i l ings f or various reasons, readers should be aware t h a t documents bearing t h i s le gend may not have been
accepted for f i l ing by the County Clerk .
CAUTION :   Case   8:18-cv-02187-DOC-JDE
            THIS DOCUMENT                         Document
                          HAS NOT YET BEEN REVIEWED           1 CLERK
                                                    BY THE COUNTY Filed. 12/10/18
                                                                          ( Se e b e l ow . ) Page 28 of 71INDEX
                                                                                                             PageNOID #:28 I GNED
                                                                                                                    . UNASS
NYSCEF DOC . NO . 9                                                                                                 RECEIVED NYSCEF : 04/09/2018




                    September 30, 2014, and DP SLFl's timely exercise of the Land Fund Put Option, the applicable
                    Purchase Price (per Section 3 above) shall be paid to Placek in all cash as follows:


                             a.     If DP SLFI's Land Fund Capital Contribution is less than Five Million Dollars
                    ($5,000,000), and the Put Event occurs on or before December 31, 2013, then:


                                     (l)        Fifty percent (50%) of the applicable Purchase Price shall be paid one { I ) year
                             from the "Closing Date" under the Land Fund Put Agreement, but in no event shall such amount
                             be paid later than September 30, 201 4; and

                                     (2)        The remaining   Fifty percent   (50%) of the Purchase Price shall be paid not later
                             than one ( I ) year from the date the first payment is to be made under clause (I.) above.

                             b.      If DP SLFI's Land Fund Capital Contribution is equal to or greater than Five Million
                    Dollars ($5,000,000), and the Put Event occurs     011   or before December 31, 201 3, then:


                                     (I)       Twenty-five percent (25%) ofthe applicable Purchase Price shall be paid one (I)
                            year from the "Closing Date" under the Land Fund Put Agreement, but in no event shall such
                             amount be paid later than September 30. 2014;

                                     (2)        Twenty-five percent (25%) of the applicable Purchase Price shall be paid not
                             later than one   (l) year from the date the first payment is to be made under clause ( I} above;

                                     (3)        Twenty-five percent (25%) of the applicable Purchase Price shall be paid not
                             later than two (2) years from the date the first payment is to be made under clause (I) above; and

                                     (4)        The remaining Twenty-five percent (25%) of the applicable Purchase Price shall
                             be paid not later than three (3) years from the date the first payment is to be made under clause
                             (l) above.

                             c.      If DP SLFI's Land Fund Capital Contribution is less than Five Million Dollars
                    (S5,000,000), and the Put Event occurs after December 31 . 2013 but not later than September 30, 2014,
                    then:

                                     ( I)       Twenty-nine and 1 ,667/IO,OOO'h' percent (29.1667%) of the applicable Purchase
                             Price shall be paid on September 30, 2014; and

                                     (2)       The remaining Seventy and 8,333110,000!h' percent (70.8333%) of the Purchase
                             Price shall be paid not later than September 30, 2015.

                             d.      If DP SLFl's Land Fund Capital Contribution is equal to or greater than Five Million
                    Dollars ($5,000,000), and the Put Event occurs after December 31 , 201 3 but not later than September 30,
                    2014, then:

                                     (I)        Eight and 9,287/JO,OOO'h' percent (8.9287%) of the applicable Purchase Price
                             shall be paid not later than September 30, 201 4;

                                     (2)        Thirty and 3,571 /I0,0001h• percent (30.3571 %) of the applicable Purchase Price
                             shall be paid not later than September 30. 2015;


                    LIMITED PARTNERSHIP PUT AGREEMENT· INVESTORS       11110-18-2012   DOC                                 Page 3   of7




This is a copy of a p l e ading f i l ed e l e c troni c a l l y pursuant to New York S t a t e court rul e s ( 2 2 NYCRR § 2 02 . 5 - b ( d ) (3) ( i) )
whi c h , a t the time of i t s printout from the court system ' s e l ectronic web s i t e , had no t yet been reviewed and
approved by the county Clerk . Because court rul e s ( 2 2 NYCRR § 2 0 2 . S [d ) ) autho r i z e the County Clerk t o reject
filings for various reasons , readers should be aware that documents b e a r ing this legend may not have been
a c c ep t ed for filing by the County Clerk .
CAUTION:   Case   8:18-cv-02187-DOC-JDE
           THIS DOCUMENT                         Document
                         HAS NOT YET BEEN REVIEWED           1 Filed
                                                   BY THE COUNTY CLERK . 12/10/18
                                                                          ( See below. ) Page 29 of 71INDEX
                                                                                                        PageNOID #:29 IGNED
                                                                                                               . UNASS

NYS CE F DOC . NO . 9                                                                                          RECEIVED NYSCEF: 04/09/2018




                                   (3)     Thirty and   3,571/I0,0001hs percent (30.3571%) of the applicable Purchase Price
                          shall be paid not later than September 30. 2016; and


                                  (4)      The remaining Thirty and 3,571110,0001
                                                                                    h• percent (30.3571 %) of the applicable
                          Purchase Price shall be paid not later than September 30, 2017.


                          e.       On the date Placek receives the entire Purchase Price or Redemption Price, as applicable
                  (the "Investors III Closing Date"}, Placek shall execute an assignment (which shall be on commercially
                  reasonable terms) of Placek's Investors Ill LP Interest by which Placek shall assign to Investors Ill (in
                  redemption), all right, title and interest in and to Placek's Investors JII LP Interest, and shall withdraw as
                  a limited partner of Investors UI, and agrees to execute and deliver to Investors III such other reasonable
                  customary documentation evidencing or confirming Placek's withdrawal from Investors III. Placek agrees
                  from time to time thereafter, at the request of Shopoff, to acknowledge in writing (on commercially
                  reasonable terms) Placek's withdrawal from Investors III.

                  4.      Clear Title. On the Investors     !11 Closing Date, Placek's transfer and assignment (in redemption)
                  of Placek's Investors III LP Interest to Investors III (or designated nominee) b y written instrument
                  executed by Placek; said transfer shall be free and clear of any third-party claims. During the period of
                  Placek's ownership of Placek's Investors III LP Interest, Placek shall not sell, assign, encumber or
                  hypothecate any portion of Placek's Investors III LP Interest.

                  5.      Covenants. Representations and Warranties.

                  5.1     Covenants. Representations and Warranties of Investors Ill. Investors Ill hereby represents,
                  warrants and covenants to Placek as to the following:

                          a.      No Litigation. There is no action or proceeding or governmental investigation pending, or
                                  to the best knowledge of Investors lll. threatened, against or relating to (i) this .
                                  transaction, (ii) the Land Fund Pa11nership. (iii) TSO Newport, (iv) Uptown Newport or
                                  (\') Investors !TI which would affect Placek or prevent the consummation of the Investors
                                  l ll Put Option, if deemed exercised by Placek.


                          b.      Due Formation; Conduct of Business. (i) The Land Fund Partnership, (ii) TSO Newport,
                                  (iii) Uptown Newport and (iv) Investors Ill is each (a) a limited partnership duly
                                  organized. validly existing and in good standing in the State of its formation, (b) is
                                  entitled to own its prope11y and to carry on its business in the state(s) in which it conducts
                                  its business.

                          c.      Authorization of Agreement. The execution and perfonnance of this Agreement have
                                  been duly authorized by all necessary partnership action, and the execution and
                                  performance of this Agreement (including, without limitation, the exercise of the
                                  Investors Ill Put Option) will not violate any term of Investors Ill's or the Land Fund
                                  Pa11nership's certificate of limited partnership. partnership agreement, or any other
                                  agreement, judicial decree, statute or regulation to which lnvestors Ill or the Land Fund
                                  Partnership is a party.


                          d.      Consummation of Transactions bv Investors         Ill. Investors III has, or shall have at the
                                  appropriate time, sufficient assets to satisfy its obligations set forth in this Agreement,
                                 including, without limitation, the consummation of acquisition under the Investors III Put
                 l.IMITED PARTNERSHIP PUT AGREEMENT· INVESTORS Ill I 0-18-2012.DOC                               Page 4 of7




This is a copy of a pleading f i led electron i c al ly pursuant to New �ork S t a te court rules ( 2 2 NYCRR § 2 0 2.5- b{d) (3) ( i ) )
whi c h , at the time of i t s printout from the court sys tem' s electronic web s i te, had no t yet been reviewe     and         �
approved by the County Clerk . Because court rules ( 2 2 NYCRR § 2 0 2 . S [d]) author i z e the County Clerk to reJec t
f i l ings for various reasons , readers should be aware that documents bearing this legend may not have been
accepted for f i ling by the County Clerk.
CAUTION:   Case  8:18-cv-02187-DOC-JDE
           THIS DOCUMENT                        Document
                         HAS NOT YET BEEN REVIEWED           1 Filed
                                                   BY THE COUNTY CLERK . 12/10/18
                                                                          ( See b e l ow . Page
                                                                                           )    30 of 71 INDEX
                                                                                                           PageNOID. #:30
                                                                                                                     UNASS IGNED
NYS C E F DOC . NO . 9                                                                                                 RECE IVED NYSCEF : 04/09/2018




                                      Option has, and shall incur, until such time that all obl igations of I nvestors I I I under the
                                      Put Option have been fully satisfied: ( I ) no liabilities in excess of $ 1 ,000,000.00 or other
                                      encumbrances which sha l l prevent I nvestors I I I from satisfying its o b ligations under this
                                      Agreement, and      (2) Investors Ill shall not pledge more than 7.5% ( i n terms of a
                                      percentage i nterest) o f I nvestors I1I's assets to entities not controlled by W i l liam A.
                                      Shopoff.


                              e.      N o Other Ad verse Facts. There are no facts known to Investors I l l , other than any facts
                                      which have been d i sclosed to Placek in writi ng, which m ight have a material adverse
                                      effect on the transactions contemplated i n this Agreement, i nc l u d i n g, without lim itation,
                                      the exercise and consummation o f the Investors I l l Put Option, and n o representation or
                                      warranty made by Investors l i l in this Agreement, in any exhibit attached hereto, or in
                                      any l etter o r certificate furnished to Placek pursuant to the terms   of th i s Agreement, each
                                      of which is incorporated herein by reference and made a part hereof, contains any untrue
                                      statement of a material fact or omits to state a material fact n ecessary to make the
                                      statements contained herein or therein not misleading.


                              f.      Consents and Approvals. There are n o consents or approvals of any thi rd persons, or any
                                      federal, state or local governmental authorities, including, without l i m itation, any internal
                                      board of d i rectors or other approval process. that are required in connection with the
                                      performance by Investors III o f its obl igations under this Agreement.


                              g.      Amendment of Organization Documents; Other Actions. The cert i ficate of l imited
                                      partnership and l i mited partnership agreement of (i) The Land Fund Partnership, (ii) TSG
                                      Newport and ( i i i) Investors III shall not be amended in a m anner, and such· entities shall
                                      take no action, which shall materially and adversely affect the transactions described in
                                      this Agreement, i nc l ud i ng, without limitation, the consummation of the Land Fund Put
                                      Option o r the I nvestors I l l Put Option.

                    5 .2.     Representations and Warranties of Placek. Placek represents and warrants t o Investors I l l that (a)
                    Placek is a limited liability company duly formed and validly existing in the State of Delaware, entitled to
                    own its property and to catTy on its business in the state of Delaware, (b) Placek has duly authorized the
                    execution and performance of this Agreement, and (c) the execution and performance of this Agreement
                    will not v i olate any term of P l acek's certificate of formation or operating agreement, or any other
                    agreement, j udicial decree. statute or regulation to which Placek is a party or by whi c h Placek may be
                    bound or affected.

                    5.3.      MaterialitV. Investors I l l acknowledges that each o f the representations. warranties, covenants
                    and agreements made by it in Section 5 . 1 above and elsewhere in this Agreement is material to Placek.
                    Placek acknowledges that each of the representations, warranties, covenants and agreements made by it in
                    Section 5.2 above and elsewhere i n t h is Agreement is material to I nvestors i l l .

                    5.4.      Survival. All of the representations, warranties and covenants of Investors I l l set forth in this
                    Section 5 and elsewhere i n this Agreement shall be true upon the execution of this Agreement, and shall
                    be deemed to be repeated for the duration of the period expiring upon the later to occur of when all of the
                    obligations of I nvestors I l l under the Investors I l l Put Option have been satisfied o r the Investors I l l Put
                    Opti on has expi red unexercised by P lacek.


                    LIMITED   PARTNERSHIP PUT AGREEMENT - INVESTORS 111    1 0-l 8·2012 DOC                                   Page 5 of7




Thi s is a c opy o f a p l eading f i l e d e l e c tron i c a l l y pursuant to New York S ta t e court rul e s ( 2 2 NYCRR § 2 0 2 . 5 -b (d) (3) ( i ) )
whi c h , at the time of i t s printout from the court sys tem ' s elec tronic web s i t e , had not yet been revi ewed and
approved by the County Clerk . Because court rul e s ( 2 2 NYCRR § 2 0 2 . S [d] ) authorize the County C lerk t o rej e c t
f i l ings f o r various reasons , readers should be aware that documen ts bearing thi s le gend may n o t have been
accepted for f i ling by the County Cl erk .
CAUTIO N :   Case  8:18-cv-02187-DOC-JDE
             THIS DOCUMENT                         Document
                           HAS NOT YET BEEN REVIEWED           1 Filed
                                                     BY THE COUNTY          ( Se e b e l ow . )Page 31 of 71INDEX
                                                                   CLERK . 12/10/18                           PageNOID
                                                                                                                     . UNASSIGNED
                                                                                                                       #:31
NYSCEF DOC . NO . 9                                                                                              RECE IVED NYSCEF: 04/09/2018




                    6.        Guaranty of Obligations of lnvestors I I I. Placek and I nvestors III acknowledge and agree that as a
                    material condition to DP SLFI entering into the Land Fund Put Agreement and Placek entering into this
                    Agreement, Investors III shall cause Wi l liam A. Shopoff to execute and deliver to Placek a Guaranty of
                    Obligations in the form attached hereto as Exhibit A simultaneously with the execution of this
                    Agreement.

                    7.        Notices. All written notices and demands of any kind which either party may be required or may
                    desire to serve upon the other party in connection with this Agreement may be (a) personally served, (b)
                    served by registered or certified mai l (postage pre-paid), (c) sent by facsimile transmission (provided that
                    the original notice or demand is delivered by next day overnight delivery service), o r (d) sent by next day
                    overnight delivery service. Any such notice or demand shall be addressed to the parties as listed in this
                    Section   6.   Service of any such notice or demand shall be deemed complete upon receipt in the event of
                    personal service, on the third business day after deposit in the U.S. mail if sent via registered or certified
                    mail, upon transmission with a printed confirmation of receipt from the transmitting facsimile ms.chine
                    without notation of error in the event sent via facsimile transmission, and on the next business day if sent
                    via an overnight delivery service with a delivery confirmation, if sent to each pa11y at the address set forth
                    below with the required proper postage:


                    To Investors lll:                           c/o The Shopoff Group, L.P.
                                                                2   Park P laza, Suite 700
                                                                Irvine, CA    9261 4
                                                                Attn: William A. Shopoff
                                                                Telephone:     (949) 4 1 7- 1 397
                                                                Facsimile:    (949) 4 1 7-1 399

                    With a copy to:                             Stevan J. Gromet, Esq.
                                                                Gromet & Associates
                                                                I I 4 Pacifica, Suite 250
                                                                Irvine, California 926 1 8
                                                                Telephone:    (949) 26 1 - 1 1 1 0
                                                                Facsimile:    (949) 26 1 -1 8 1 8

                    To Placek:                                  c/o The Shopoff Group, L.P.
                                                                575                  4111 Floor
                                                                      Lexington Avenue,
                                                                New York, New York 1 0022
                                                                Attn: David Placek
                                                                Telephone:     (2 12) 906-94 l 0
                                                                Facsimile:     (646) 607-9 1 68

                    With a copy to :                            Wayne R. Landesman, Esq.
                                                                D ' Agostino, Levine, Landesman & Lederman, LLP
                                                                345 Seventh Avenue, 23rd Floor
                                                                New York, NY 1 000 1
                                                                Telephone: (2 1 2) 564-9800
                                                                Facsimile: (2 12) 564-9802




                    LIMITED PARTNERSHIP PUT AGREEMENT- lNVESTORS Ill 1 0· 1 8-20 1 2 DOC                                 Page 6 of7




This is a copy of a p l e ading f i l ed e l e c tronically pursuant to New York S ta t e court rul e s ( 2 2 NYCRR § 2 02.5 -b ( d ) (3) ( i ) }
whi c h , at the time of i t s printout from the court system's e l ectronic web s i t e , had not yet been revi ewed and
approved by the County Clerk . Because court rul e s ( 2 2 NYCRR § 2 0 2 . S [d ) ) authori z e the County Clerk to rej e c t
f i l ings f o r various reasons , readers should b e aware that documents bearing t h i s le gend may n o t have been
accepted for f i l ing by the County Clerk .
CAUTION:   Case  8:18-cv-02187-DOC-JDE
           THIS DOCUMENT                        Document
                         HAS NOT YET BEEN REVIEWED           1 Filed
                                                   BY THE COUNTY          ( S e e b e low . )Page 32 of 71 INDEX
                                                                 CLERK . 12/10/18                            PageNOID. #:32
                                                                                                                       UNAS S IGNED
NYSCEF DOC . NO .         9                                                                                         RECE IVED NYSCEF: 04/09/2018




                    8.        Miscellaneous. This Agreement shall be governed by and construed and e nforced in accordance
                    with the internal laws of the S tate of Cali fornia, without giving effect to the conflicts o f laws principles
                    thereof. The parties consent to jurisdiction and venue in any federal or state court in the County of
                    Orange. This Agreement states the entire agreement and understanding regarding the subject matter
                    hereof and, together with the Land Fund Put Agreement, implements and satisfies i n all respects Section 7
                    of that certain Employment Agreement between David Placek and The Shopoff Group, L.P. dated as of
                    July 10, 2012; to the extent o f any inconsistency between the terms set forth in this Agreement and the
                    terms contained in Section 7 of said Employment Agreement, the terms set forth i n this Agreement shall
                    control and the inconsistent provisions contained in the Employment Agreement shall be deemed
                    modified to conform to the terms and conditions of this Agreement. This Agreement may be amended
                    only by a written document signed by the parties hereto and both David Placek and The Shopoff Group,
                    L.P. No delay or failure to exercis e any right under this Agreement waives s uch rights under this
                    Agreement. If any provision of this Agreement is partially or completely invalid or unenforceable, then
                    that provision shall only be ineffective to such extent of its invalidity or unenforceab i l ity, and the validity
                    or enforceability of any other provision of this Agreement shall not be affected. Time is of the essence of
                    this Agreement and each provision hereof. Any controversy relating to this Agreement shall be settled by
                    arbitration in Orange County, California in accordance with the Commercial Arbitration Rules of the
                    American Arbitration Association. In the event o f any inconsistency between this Agreement and any
                    personnel policy or manual o f Company with respect to any matter, this Agreement shall govern the
                    matter.


                    IN WJTNESS WHEREOF, the parties have executed this Limited Partnership Put Agreement as of the
                    date first set forth above.



                    SHOPOFF INVESTORS I II, L.P.,                            DP INVESTORS, I l l LLC, a Delaware limited
                    aDelaware lim ited partnership                           liability company

                    By:       The Shopoff Coqloration, a Del
                              corporation,
                                      fi
                                                 Pa
                                                                             By:
                                                                                      !;abiHty �
                                                                                      DP SLFI Member, LLC, a D elaware limited




                                                                                      By:      �
                                                                                               David Placek, Manager

                    For the purposes o f acknowledging their agreement to the terms of Section 8 above, the undersigned have
                               hi&-1';]��;nt'as o f the date first set forth above.



                    DA V!D PLACEK


                    THE SHOPOFF GROUP, L.P., a California limited partnership


                    By:                                                     company




                    LIMITED PARTNERSHIP PUT AGREEMENT - INVESTORS Ill 1 0-1 8·201 2.DOC                                     Page 7 of7




This is a copy o f a p l e ading f i l ed e l e c tronically pursuant t o New York S t a t e court rules ( 2 2 NYCRR § 2 0 2 . 5 - b ( d ) (3) ( i ) )
whi c h , at the time of i t s printout from the court system ' s e l ectronic webs i t e , had no t yet been reviewed and                      ·


approved by the county Clerk . Because court rul e s ( 2 2 NYCRR § 2 0 2 . S [d]) autho r i z e the County Clerk to rej e c t
f i l ings f or various reasons , readers should be aware that documen ts bearing t h i s legend may not have been
accepted for f i ling by the County Clerk .
Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18 Page 33 of 71 Page ID #:33




                                    EXHIBIT C
CAUTION :   TH I S DOCUMENT HAS NO'.I' YET BEEN REVIEWED BY THE COUNTY CLERK .            INDEX
                                                         ( S e e b e l ow . ) Page 34 of 71
             Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18                               NO .IDUNASS
                                                                                             Page      #:34I GNED
NYSCEF QOC . NO . 11                                                                                                          RECEIVED NYSCE F : 04/09/2018




                                                               SHOPOFF INVESTORS I I I, L.P.
                                                             c/o Shopoff Realty Investments, L.P.
                                                                      2 Park Plaza, S uite 700
                                                                         Irvine, CA 926 1 4

                  M ay 1 , 20 1 7


                  D P SLFf, LLC
                  DP Investors I l l , LLC
                  c/o Shopoff Realty Investments, L.P.
                                        111
                  575 Lexington Ave., 4 Floor
                  New York, NY I 0022


                             Re: Agreement for Purchase and Sale of Partnership Interest (Shopoff Land Fund I, L.P.)


                  Dear Mr. P lacek:


                            Thi s letter agreement w i l l confirm the agreements and understand ings between the undersigned
                  paities concerning that certain Agreement for Purchase and Sale of Partnership Interest (Shopoff Land
                  Fund I. L.P.) dated March 2 1 , 2 0 1 4 (the "PSA '') between D P SLFI, LLC, a Delaware l i mited liability
                  company ( "DP SLFJ), and Shopoff I nvestors III, L.P., a Delaware limited pa1tnersh ip ( "SJ Ill"). The
                  PSA provides that S I III shall pay to D P SLFI a purchase price of N i ne M i l l ion Four Hundred Fo1ty
                  Thousand Dollars ($9,440,000.00) (the "Purchase Price ") for Five Thousand N i n e Hundred (5,900)
                  l i mited partnership u nits (the "SLFI Interest'') in Shopoff Land Fund I, L.P., a Delaware limited
                  partnership ( "SLFI"), pursuant to DP SLFI's exercise of its put option under that certai n Limited
                  Partnership Put Agreement (Shopoff Land Fund L L.P.) dated October 1 8, 20 1 2 (the "DP SLFJ Put
                  Agreement"). However, the parties hereby acknowledge and agree that (i) the parties i nadve1tently left
                  out a reference to that certain Limited Partnership Put Agreement (Shopojf Investors Ill, L.P.) dated
                  October 1 8, 2 0 1 2 (the "DPI III Put Agreement'1 between D P Investors I II, LLC, a Delaware limited
                  liability company ( "DPI Ill'\ and SI III, and the purchase of a l l of DPI I l l ' s l i mited partnership interest
                  i n Sl I1I acquired by DPI II1 pursuant to the DPI I 1 I Put Agreement (the "SI Ill bzterest'1, and (ii) the
                  P S A should have provided that, and the pa1ties hereto hereby agree that, the Purchase Price is for the
                  purchase of both the SLFI I nterest and the SI I I I I nterest. After the patties' execution of the PSA (as
                  corrected and amended hereinabove), the parties entered into an informal arrangement in which SI III
                  woul d pay the remaining unpaid balance of the Purchase Price in installments with i nterest accruing at
                  thirty percent (30%) per annum (the "lnterest'1; and as of the date hereof, $3,3 1 2,965.00 is due and
                  owing from SI l l I (the "Current Amount Due'1, and a final payment of $ 1 ,253,748.00 w i l l become due
                  from SI I I I to DPl I I I on September 3 0, 2 0 1 7.


                         The undersigned parties now, in consideration of the mutual covenants hereinafter set forth,
                  hereby agree to a different payment an-angement from that of the foregoing, as fo llows: (A) commencing
                  on M ay I , 2 0 1 7, and thereafter, on the first day of each month (the "Mo11tlzly Payment Due Date"), SI I I I
                  sha l l make monthly payments t o D P I Ill of Two Hundred Fifty Thousand Dollars ($250,000.00) per
                  month (the "Monthly Pa.yme1zt'') according to the payment schedule attached hereto as Exhibit A, with a
                  final ball oon payment of the outstanding amount due on Apr i l 1 , 20 1 8                (B)   immediately upon DP SLFl 's
                  receipt of the first ( 1 51) Monthly Payment, any and all i nterest accruing on any sums comprising the
                  Current Amount Due shall cease until such time that SI III has failed to make a Monthly Payment within
                  seven (7) days of a Monthly Payment Due Date, and in such case, Interest shall accrue at an amount of
                  One Thousand Five Hundred Dollars ($ 1 ,500.00) per d ay until the delinquent Monthly Payment is paid;
                  this amount will be reduced to Five Hundred Dol lars ($500.00) per day after the September 30, 20 1 7




                                                                       l y pursuant to New York S t a t e court rul e s ( 2 2 NYCRR �
                                                                                                                                             2 0 2 . 5 - b (d)   (3) ( i l l
 Th '    i· . s a copy o f a p l eading f i l e d e l e c tron i c a l                                                                              �  and
                  the ti.me of        printout    -n:'Onr··the   court     system   ' s e l e c t ronic web s i t e , had not yet been revi ewe
 wh h
   ��          at                i ts
                                                                                                                                                     ect
         �    ed by the  county    Clerk . Because      court    rules      ( 2 2 NYCRR § 2 0 2 . S [ d] ) authori � e the County C l erk t o reJ
 appro
                                                                                 that documen t s b e aring this legend may n o t have been
 f i l ings f o r various reasons , readers should b e aware
 accepted for f i l ing by the County Clerk .
CAUTION :    Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18
                                                         ( Se e b e l ow . ) Page 35 of 71
            THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK .                   Page
                                                                                         INDEX NO .IDUNASS
                                                                                                      #:35I GNED
                                                                                                                            RECE IVED NYSCEF : 04/09/2018
NYSCEF DOC . NO . 11


                   Mr. David Placek
                   May 1, 20 17
                   Page 2 of 3

                  payment and all prior payment and a l l other payments are paid in full and (C) on September 3 0, 20 1 7, in
                  addition to the Monthly Payment, SI III shall make a payment to DPI Ill of $ 1 ,253,748.00.

                  All other terms and conditions of the PSA, DP SLFI Put Agreement and DPI III Put Agreement remain in
                  ful l force and effect, including but not limited to the Guaranty of obl igations with respect the Monthly
                  Payments and payments shown in Exh ibit A of this agreement.

                         If the foregoing is consistent with your understanding of the terms and conditions of our
                  agreement, please execute the enclosed counterpa1t copy of this letter and return it to SI 1II at your earliest
                  convenience. Thank you.

                                                           Very truly yours,

                                                          SHOPOFF INVESTORS III, L.P., a Delaware l imited
                                                          partnership

                                                          By:       The Shopoff Corporation, a Delaware corporation,
                                                                    General Partner


                                                                    By:
                                                                              William A. Shopoff, President



                  AGREED TO AND ACCEPTED BY:


                   DP SLFI, LLC, a Delaware limited liabi l ity company

                  B y:      DP SLFI Member, LLC, a Delaware
                            l im ited l iabil ity compa ,  ,




                             By:
                                       David Placek, Manager


                   DP INVESTORS I l l , LLC, a Delaware limited
                   liability company

                   By:       DP SLFl Member, LLC, a Delaware limited
                             liability company, anager-...


                             By :




                                                                                                                                     § 2 0 2 . 5 - b ( d ) (3) ( i ) )
                                                             l l y pu    ant to New York S tate court rul e s ( 2 2 NYCRR
  This is a copy of a p l e a ding f i l ed e l ec�roni c a
                                                       ·


                                                               rt     ���m ' s  e l e c tronic   web s i t e , had not yet been revi ewed and
                                                         c o�
  whi ch, at the time of its printout from che                                                                              Clerk t o rej e c t
                                                           u e s ��2 NYCRR § 2 0 2 S [ d] ) autho r i z e the county
  approved b y the County Clerk . Because cour � �                                                         thi s legend may n o t have been
                                                shou l     e   aware   that    docume    � t s bearing
  f i l ings for various reason s , readers
  accepted for f i l ing by the County Clerk .
CAUTION:   Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18                         INDEX
                                                       ( S e e b e l ow . ) Page 36 of 71
           THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK .                      NO .IDUNASS
                                                                                           Page      #:36I GNED
NYS CE F DOC . NO . 11                                                                                               RECEIVED NYSCE F : 04/09/2018


                 Mr. David Placek
                 May I , 201 7
                 Page 3 of 3




                                                                        EXHIBIT A



                                                                5/1/2017      250,000.00
                                                                              $
                                                                6/1/2017      25(),000.00 .
                                                                              $
                                                                7/1/2017 �    250,000.00
                                                                8/1/2017 $ 250,000.00
                                                                9/1/2017 $ 250,000.00 .
                                                               9/30/2017 $ 1, 253, 748.00
                                                               10/1/2017      $   250,000.00 .
                                                               11/1/2017      $   250,000.00
                                                               12/1/2017      $   ?59,000.00
                                                                1/1/2018      $   250,000.00 .
                                                                2/1/2018      $   250,000.00
                                                                3/1/2018      $   250,Q()O.OO
                                                                4/1/2018      $   562,965.00




                                                                                                                                     2 0 2 . 5-b (d)   (3) ( i ) )
                                                                   pursuant to New York S ta t e court rul e s ( 2 2 NYCRR §
 Thi s i s a copy o f a p l e ading f i l e d e l e c tronicall y
                                  i t s printout f r om the court  system     ' s e l e ctronic  web s i t e , had not yet been reviewed and
 wn:n::!r; ·� a t the time    o f
                                                                                                                                       reject
                                                                   ( 2 2 NYCRR § 2 0 2 . S [d ] ) autho r i z e the County Clerk t o
 approved by the County C l erk . Because court rul e s
                f o r various   reasons  , readers   should b e aware   t h a t documen t s bearing this legend may not have been
 f i lings
 accepted for f i l ing by the County Clerk .
Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18 Page 37 of 71 Page ID #:37




                                     EXHIBIT D
             Case 8:18-cv-02187-DOC-JDE Document 1 Filed (12/10/18
                                                          S ee b e l ow . )
                                                     BY THE COUNTY CLERK .
                                                                            Page 38 of 71   Page
                                                                                        I NDEX NO . ID #:38IGNED
                                                                                                     UNASS
CAUTION :   THI S DOCUMENT HAS NOT YET BEEN REVIEWED
                                                                                                                       RECEIVED NYSCEF : 04/09/2018
NYS CE F DOC . NO . 12




                                                            SHOPOFF INVESTORS III, L.P.
                                                              c/o Shopoff Realty Investments, L.P.
                                                                    2 Park Plaza, Suite 700
                                                                       Irvine, CA 9261 4


                                                                         November 19, 201 7


                          DP SLFI, LLC
                          DP I nvestors III, LLC
                          Attn: David Placek
                          2 1 8 South Mountain Ave
                          Montclair, NJ 07042

                                   Re: Agreement re Purchase and Sale of Partnership Interest (Shopoff Land Fund I. L.P.)

                          Dear David:

                                    This letter agreement (this "Letter Agree111e11t'") will confmn the agreements and understandings
                          between the w1dersigned parties concerning (a) that certain Agreement for Purchase and Sale of
                          Pannership 112terest (Shopojf Land Fund I, L.P.) dated March 2 1 , 201 4, between DP SLFl, LLC, a
                          Delaware limited liability company ( "DP SLF /), and Shopoff Investors 111� L.P ., a Delaware limited ·
                          partnership ( "SI Ill''), as amended (the "PSA ''), (b) that certain Limited Partnership Put Agreement
                          (ShopoflLand Fund I, L.P.j dated October 1 8, 20 12, between DP SLF I and SI III, as may have been
                          amended (the "DP SLFI Put Agree11_1ent'"), and (c) that certain Limited Partnership Put Agreement
                          (ShopojfInvestors III, L.P.) dated October 1 8, 20 1 2, between DP Investors III, LLC, a Delaware limited
                          liability company (''.DPI Ill"; and together with DP SLF I, "DP'·'), and SI J II, as may have been amended
                          (the ''DPI Ill Put Agreement"; and together with the DP SLFI Put Agreement, the "Put Agreements").
                          The PSA and the Put Agreements may hereinafter sometime be collectively referred to as the "Put
                          Documents".


                                  The parties hereby acknowledge and agree that (i) as of the date hereof, DP has received partial
                          payments pursuant to DP SLF I and DPI III's exercise of its put options under the Put Agreements, thereby
                          reducing the obligations owed under the Put Documents, and (ii) Schedule A, attached hereto and
                          incorporated herein by this reference, amends in the entirety the remaining payments owed, and the timing
                          of such payments. The parties hereby agree that upon DP SLF I's receipt of all such payments set forth in
                          Schedule A, all obligations of SI III under each of the Put Documents shall be deemed satisfied in ful I.

                                    Should SI III fail to make payment v..ithin five (5) calendar days of the payment date as set forth in
                          Schedule A attached hereto, SI III shall be assessed ( 1 ) a late payment fee of Three Thousand Dollars
                          ($3,000), plus (2) Fifty Dollars ($50.00) per day, shall accrue from and after the payment date until the
                          delinquent payment is made; provided, however, upon the third and any subsequent late payment, the per
                          diem payment shall accrue at Five Hundred Dollars ($500.00) per day until such delinquent payment is
                          made. Should SI III fail to make the final balloon payment ($2.4 Million) on or before October 5, 201 8, SI
                          shall be assessed (l) a late payment fee of Fifty Thousand Dollars ($50,000) (due and payable on October
                          5 , 201 8 if the balloon payment is not paid by October 5, 20 1 8), plus (2) the final balloon payment shall
                          accrue interest from and after October 5, 20 1 8 at twelve percent ( l2%) per annum until the balloon payment
                          is made, \vi th monthly interest payments due on the first day of each calendar month until the final balloon
                          payment is made.




                                                                                                                             NYCRR § 2 02 . 5 - b ( d )   (3) ( i ) )
                                                                              i;    New York S t a t e court rul e s ( 2 2
                                           l e d e l ec troni c a l l y pursua t to
                                                               ·

   Thi s i s a copy o f a p l eading f i                                   t      l  tronic     web s i t e had not. yet. b e en revi ewed.. .and
                                                                                                                                                             .
                                             ut from       the   c
                                                                 � o r t
   whi ch, .. at the. t ime o f i t s printo                                      §
                                                                      ��� �� ::it ;�
                                                                              c                            i
                                                                                     2 5 [d] ) author z e the county clerk
                                                                                                                                   t o rej e c t
                                                  s e cou �� �     u es
   approv ed by the County C l e r k . Becau                               that docume � t s b e aring thi s legend may not
                                                                                                                                 have been
                                                  s   shou         e aware
   f i l ings for variou s reason s , reader
                                                C l e rk .
   accept ed for f i ling by the County
             Case 8:18-cv-02187-DOC-JDE Document 1 Filed ( 12/10/18                      INDEX NO . ID
                                                                                                     UNASS
                                                                                                       #:39I GNED
CAUTION :                                                  Se e b e l ow . ) Page 39 of 71
            THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK .                   Page
                                                                                                                                 RECE IVED NYSCEF :             04/09/2018
NYSCEF DOC . NO .           12




                            David Placek
                            November 1 9, 20 1 7
                            Page 2



                                 . . All other terms .and conditions of the Put Documents remain in full force and effect, i ncluding but
                            not limited to that certam Guaranty dated October 1 8.· 20 1 2' made by William A· Shopoff m · ,, 1avor o�
                                                                                                                                     f DP
                            SLF I and DPI Ill .

                                    l fthe foregoing is consistent with your un?erstanding of the terms and conditions of our agreement.
                                                                                                                                       ·    ·
                                     _
                            please execute  the enclosed counterpart copy ofth1s letter and return it to SI m at your earli"est co nvenience.
                            Th ank you.

                                                                   Very truly yours,


                                                                    SHOPOFF INVESTORS Ill, L.P., a Delaware limited
                                                                    partnership


                                                                    By:      The Shopoff Corporation, a Delaware corporation,



                                                                                                                          �
                                                                             General Partner


                                                                                                                         I
                                                                             By:




                            AGREED TO AND ACCEPTED BY:


                            DP SLFI, LLC, a Delaware limited liability company


                            By:




                            DP IN VESTORS III, LLC, a Delaware limited
                            liability company


                            By:       DP SLFI Member, LLC, a Del aware limited
                                     liability company, M


                                     By:




                                                                                                                                         NYCRR § 2 0 2 . 5 - b ( d }   (3) ( i ) }
                                                                                            New York S t a te court rules ( 2 2
                                         i l e d e l e c tronic ally pursua nt to
   This is a copy of a p leadin g f                                         t em ' s  e l e c tronic       web s i t e , had no t ye t been review
                                                                                                                                                     ed and
                                             ut from the      court   sys
   which , at the time o f i t s printo                                                                                                       to reject
                                                              rul e s ( 2 2  NYCRR      § 2 0 2 . 5 [ d ] ) author i z e the County C lerk
                                         Becaus e court
   appr.ov ed by the Count y Clerk .                                                 documen t s bearin g t h i s l e gend
                                                                                                                                   may not have been
                                        reade rs should be aware t h a t
   f i l ings f o r vario us reason s ,
                                                Clerk    .
   accept ed for f i ling by the County
CAUTION :    Case 8:18-cv-02187-DOC-JDE Document 1 Filed( Se
                                                          12/10/18
                                                             e below . ) Page 40 of 71
            THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK .               Page
                                                                                     INDEX NO . ID #:40
                                                                                                 UNA S S I GNED
                                                                                                                            RECEIVED NYSCE F :              04/09/2018
NYSCEF DOC . NO .          12




                           DavidPlacek
                           November 1 9, 2017
                           Schedule   A


                                                                         SCHEDULE A

                      Paid a l re a dy           25,000
                      12/29/2017                200,000
                          1/5/2018               35,000
                         2/5/2018                35,000
                         3/5/2018                70,000
                         4/5/2018                35,000
                         5/5/2018                35,000
                         6/5/2018                35,000
                         7/5/2018                35,000
                         8/5/2018                35,000
                         9/5/2018                35,000
                        10/5/2018            2,400,000


                      I n a d d ition $250,000 wil b e d istributed u p o n the s a le o f E l M onte (Bro o kside) project.
                      Th is is curre n tly expected to be 1/15/2018.
                      In a dd itio n $275,000 wil b e d istributed u po n the sale of G roves p roject.
                     This is cu rrently expected to be 3/15/2018.
                      In no event s h a ll the El M o n te or Groves payments b e made later tha n 3/31/2018.




                                                                                                                           t r;r.,. .;:;   I
                                                                                                                                               GU
                                                                                                                       p     �   0 01          0   () e->


                                                                                                                      $


                                                                                                   S t a t e court rul e s ( 2 2 NYCRR § 2 0 2 .
                                                                                                                                                 5 - b (d)    (3} ( i } )
                                               e l e c tronic a l ly pursua nt to New York
   Thi s i s a copy o f a p l eading f i l ed                                 s  e l e c t ronic  web  s i t e , had  not yet_ been reviewed and
                                           ut from the court system '
   whi c h , at the time of i t s printo                                                         ) autho r i z e the County C l erk t o rej
                                                                                                                                                 ect
                                                 e court rules ( 2 2 NYCRR § 2 0 2 . S (d]
   approv ed by the County Clerk . Becaus                                  a t  docume     nt s bearin   g   thi s l egend may not have been
                                               s should b e aware t      h
   f i l ings f o r variou s reason s , reader
                                              Clerk.
   accept ed for f i ling by the County
Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18 Page 41 of 71 Page ID #:41




                                   EXHIBIT E
CAUTION :   Case   8:18-cv-02187-DOC-JDE
            THIS DOCUMENT                         Document
                          HAS NOT YET BEEN REVIEWED            1 CLERK
                                                    BY THE COUNTY Filed. 12/10/18
                                                                          { Se e b e l ow . ) Page 42 of 71INDEX
                                                                                                             PageNOID #:42 I GNED
                                                                                                                    . UNASS
NYSCEF DOC . NO .           10                                                                                                  RECEIVED NYSCE F :   04/09/2018




                                                                               GUARANTY

                                This GUARANTY (this   "Guaranty") is entered into as o f October 18, 20 1 2, by WI LLIAM A.
                    SHOPOFF, having an address of       2 Park Plaza, Suite 700, Irvine, California 92614 ( "Guarantor"), in
                    favor of DP SLFI, LLC, a D elaware limited liability company ("DP SLFI") and DP INVESTORS III,
                    LLC, Delaware limited liabil ity companies ( "DP Investors Ill''). DP S LFI and D P Investors III are
                    sometime collectively referred to herein as "Placek".

                                                                                RECITALS


                    A.          Concurrently herewith, DP SLFI, an affiliate of DP I nvestors I I I , has agreed to contribute, at the
                    times specified in that certain Limited Partnership Put Agreement (Slzopojf Land Fund I. L.P.) of even
                    date herewith (the "Land Fund Put Agreement''), capital ( "DP SLFI's L and Fund Capital
                    Contribution ") to Shopoff Land Fund I, L.P., a Delaware limited partners h i p (the "Land Funt!
                    Partnership"), in an amount which is undetermined as of the date hereof but which shall be not less than
                    Two Million Five Hundred Thousand Dollars                      ($2,500,000)      or more than Six Million Five Hundred
                    Thousand Dollars          ($6,5 00,000),   and by reason thereof is being admitted as a limited partner of the Land
                    Fund Partnership. The limited partnership interest being acquired by D P SLFl shall hereinafter be referred
                    to as the   "DP SLFI Land Fund Interest".

                          B.     As an inducement to DP SLFI to invest in the Land Fund Partnership and acquire the DP
                    SLFI Land Fund Interest, without which DP SLFI would not have agreed to invest in the Land Fund
                    P artnership:

                                         I.       Shopoff Investors III, L.P. ( "Investors Ill") has agreed t o grant to DP SLFI a put
                              option (the      "Land Fund Put Option ") by which, at D P SLFJ 's election, I nvestors l ll will be
                               obligated to. purchase (or cause an affili ate of investors lII to purchase) the DP SLFI Land Fund
                              Interest at a price and under the tenns and conditions set forth in the Land Fund Put Agreement;

                                         2.          Investors I I I agreed to admit DP Investors I l l as   a   limited partner in Investors III
                              (the li mited partnership interest being acquired by DP .Investors lTI shall hereinafter be referred to
                              as the "DP Investors III LP In terest ") , and to grant to D P Investors I I I a put option (the
                               "Investors III Put Option ") by which, at DP Investor Ill's election or deemed election, I nvestors
                              I l l will be o bligated to purchase (or cause an affiliate of Investors I l l to purchase) the DP
                              Investors lII     LP    I nterest at a price and under the tenns and conditions set forth in that certain
                              Limited Partnership Put Agreement (Shopojf Investors III. L.P.) of even date herewith (the
                               "Investors !II Put Agreement"); and
                                         3.        William A. Shopoff, a principal of Investors I II , has agreed to enter into this
                              Guaranty for the purpose of personally guarantying the obligations of Investors I I I under the Land
                              Fund Put Option and the I nvestors I I I Put Option (collectively, the             "Put Options").
                                                                             AGREEMENT


                              NOW THEREFORE, in consideration of DP SLFI contributing DP SLFI's Land Fund Capital
                    Contribution to the Land Fund Partnership, the receipt and sufficiency of which are acknowledged,
                    Guarantor hereby certifies. represents and warrants lo Placek, and agrees as follows:

                    1.        GUARANTEED O B LI GATIONS. Guarantor hereby unconditionally and independently o f any
                    liability of Investors I l l guarantees and agrees as follows:

                              1.1       Paym ent G uara nty. Guarantor hereby irrevocably, absolutely and unconditionally
                    guarantees and promises to pay to or for the benefit of Placek, their successors and assigns, o n demand
                    after the occurrence or existence of any default, in lawful money of the United States of America, all



                    X \WP DOCSISl!OPOFF AOVISORS\PLACEK EMPl.OYMF.l>'T•GUARANTY f,AND FUND 10.18-2012 do:                               Page I of4




This is a copy of a p l eading f i l e d e l e c tr on i c a l l y pursuant to New York S ta t e court rul e s ( 2 2 NYCRR § 2 0 2 . 5 - b { d )     (3) { i ) )
which , at the time of i ts printout f rom the court system ' s e l e ctronic web s i t e , had not yet been reviewed and
approved by the County Clerk . Because court rules ( 2 2 NYCRR § 2 0 2 . S [d] ) authori z e the County Clerk to rej e c t
f i l ings for various reasons , readers should b e aware t h a t documents bearing thi s legend may no t have been
accepted for f i ling by the County C l erk .
CAUTIO N :   Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18
                                                         ( Se e b e l ow . ) Page 43 of 71
             THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK .                  Page ID #:43
                                                                                         INDEX NO . UNASS I GNED
NYSCEF DOC . NO .          10                                                                                                  RECEIVED NYSCE F :   04/ 0 9/2018




                   amounts which are due and payable under the Put Options, when and a s required under the Put
                                                                                                                        Options,
                   and attorneys' fees, expenses and court costs (whether i ncurred in connection with any enforcement
                   activities by Placek or otherwise, in any appeal proceedings or in any bankruptcy proceedings invol ving
                   Investors l l l or Guarantor) (all of the foregoing shall be referred to as the "Guaranteed Obligations").


                              1.2      No W a ivers. Nothing contained in this Section                I   shall be deemed to be a waiver of any
                   right which Placek may have under provisions of the U.S. Bankruptcy Code, or any other provision of
                   applicable law, to file a claim in any United States Bankruptcy Court for the full amount of the
                   Guaranteed Obligations.

                   2.        PERFORMANCE BY GUARANTOR


                             2.1       Failure To Perform. If Investors III fails to perform the Guaranteed Obligations on or
                   before the times such m atters are to be satisfied by I nvestors III, G uarantor shall perform, at Guarantor's
                   expense, any such matter which Investors            III   has failed to satisfy.


                             2.2       Failure To Take Prompt Action. I f Guarantor fails to take any such action promptly,
                   Placek may pursue any remedies at law or in equity against Guarantor, without having to proceed first
                   against I nvestors III, and may itself take such action, and Guarantor shall be liable to Placek for all
                   expenses, including attorneys' fees incurred by Placek, and all amounts paid by P lacek in taking any such
                   action.

                   3.        CERTAIN RIGHTS OF PLACEK. Placek may, without the consent o f Guarantor, at any time
                   and from time to time:

                             3.1       Enter into amendments with Investors Ill of any provision of the Put Options, incl uding
                   any change in the time or manner of payment thereunder, and/or

                             3,2       make any agreement with Investors                 Il l   for the extension, payment, compounding,
                   compromise, discharge or release of any provision of the Put Options, or either of them, without notice to
                   or the consent o f G uarantor.

                   4.        WAIVERS BY G UARANTOR.

                             4.1       Waiver of Legal Requ irements. Guarantor hereby waives any and all legal requirements
                   that Placek shall institute any action or proceedings at law or in equity against Investors 111 or anyone else
                   with respect to the breach of the Guaranteed Obligations or with respect to any security now or hereafter
                   held by P l acek, as a condition precedent to bringing an action against Guarantor pursuant to this
                   Guaranty. A l l remedies afforded to the parties by reason of this Guaranty are separate and cumulative
                   remedies and none of such remedies, whether exercised by Placek or not, shall be deemed to be in
                   exclusion of any one of the other remedies available to Placek, and shall not in any way limit or prejudice
                   any other legal or equitable remedy ava i lable to Placek.


                             4.2       Additional Waivers. Guarantor hereby waives presentment for payment, demand,
                   protest, notice of protest and of dishonor, notice of acceptance hereof, notices of default and all other
                   notices now or hereafter provided by law.


                             4.3      Waiver of Right To Require Placek To Proceed. Guarantor waives all right to require
                   Placek to proceed against Investor's III or any other person, firm or corporation or to apply any security
                   Placek may hold at any time or to pursue any judicial, non-judicial and/or provisional remedy. P l acek
                   may proceed against Guarantor with respect to the Guaranteed Obligations without taking any action



                   X \\VP DOCSlSHOPOFF ADVISORS\PLACEK EMPLOYMEN"l\GUARANTY I.AND FUND IO·l8·2012 do<                                 Page 2 of4




This i s a copy of a p l eading f i l e d e l e c tronically pursuant to New York S ta t e court rul e s ( 2 2 NYCRR § 2 02 . 5 - b ( d )           (3) ( i ) )
which, at the time of i ts printout f r om the court system ' s e l ectronic web s i t e , had not yet been revi ewed and
approved by the County Cl erk . Becau s e court rules ( 2 2 NYCRR § 2 0 2 . S [d ] ) autho r i z e the County Clerk to rej ec t
f i l ings for various reasons , readers should be aware that documents bearing this legend may not have been
accepted for f i ling by the County Clerk .
 CAUTI O N :   Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18
                                                           ( Se e b e l ow . ) Page 44 of 71
               THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK .                  Page
                                                                                            INDEX NOID  #:44 I GNED
                                                                                                     . UNASS
 NYSCEF DOC . NO .           10                                                                                         RECE IVED NYSCE F :           04/09/2018




                      against I nvestors III o r any other person, finn o r corporation and without proceeding against o r applying
                      any security P l acek holds.

                              4.4        Event of Defau lt. Upon the fail ure of Guarantor to satisfy any of its obligations
                     hereunder, P lacek m ay maintain an action upon this Guaranty whether or not a ctio n is brought against
                     I nvestors I l l and whether or not Investors I l l is joined in any such action. Placek may maintain successive
                     actions for other defaults, and Placek's rights hereunder shall not be exhausted o r waived, and Placek
                     shall not be estopped to proceed against Guarantor pursuant to this Guaranty, by the exercise of any of
                     Placek's rights or remedies or by any such action or by any number of successive actions, until and unless
                     the G uaranteed Obligations have been fully satisfied and each of Guarantor's obligations hereunder has
                     been fully performed or otherwise satisfied.

                                4.5       Civil Code Waivers. Guarantor expressly waives any and a l l benefits, rights and/or
                     defenses which might otherwise be available to G uarantor under California Civil Code Sections 2787 to
                     2855, inclusive.

                             4.6      ACKNOWLEDGMENT O F WAIVERS. Guarantor acknowledges that it has relied on
                     the advice of its own counsel in making this Guaranty and has reviewed the waivers of rights contained
                     herein with its counsel. Guarantor further acknowledges that it understands and accepts as a necessary
                     part of this G uaranty the waivers of rights set forth above, after reviewing the extent and effect of the
                     waivers in this Guaranty with its counsel.

                     s.         GUARANTOR'S WARRANTIES.


                                5.1       Guarantor warrants and acknowledges that:

                                     5.1.l   there are no conditions precedent to the effectiveness o f this Guaranty, and this
                     Guaranty shall be in full force and effect and binding on Guarantor regardless of whether Placek obtains
                     other collateral or any guarantees from o1hers or takes any other action contemplated by Guarantor; and

                                          5 . 1.2    Guarantor has established adequate means of obtaining from sources other than
                     Placek, o n a continuing basis, financial and other information pertaining to Investors Ill ' s financial
                     condition and Investors J I I ' s activities relating thereto and the status of I nvestors III's perfonnance of
                     obligations imposed by the Put Options, and Guarantor agrees to keep adequately infonned from such
                     means of any facts, events or circumstances which might in any way a ffect Guarantor's risks hereunder,
                     and Placek has made no representation to Guarantor as to any such matters;

                     6.        NO RELEASE. Until the Guaranteed Obl igations have been ful ly satisfied, and until all of the
                     tenns, covenants and conditions of this G uaranty are fully perfonned, G uarantor s h al l not be released by
                     any act o r thing which might, but fo r this paragraph, be deemed a legal or equitable discharge of a surety,
                     or by reason of any waiver, extension, modification, forbearance or delay of Placek or its failure to
                     proceed promptly or otherwise, or to any of the other terms, covenants and conditions contained therein,
                     and Guarantor hereby expressly waives and surrenders any defense to this liability under this Guaranty
                     based upon any of the foregoing acts, things, agreements or waivers.

                     7.        NOTICES. Except as expressly provided herein to the contrary, any notice, demand or request
                     by Placek to Guarantor shall be in writing and shall be duly given or made to Guarantor if either delivered
                     personally or if mailed by U ·?· registered or certified mail to Investors III at the address for Investors III
                     appearing i n the Put Options.




                     X \Wl' DOCS'SHOPOFF ADVISORS\l'l..ACEK EMPLOYMENi\GUARANTY !..AND FUND IO-I S.2012 doc                     Page 3   of4




                                                                                                                        ·
Thi s is a copy of a p l eading f i l e d e l e c tr on i c a l l y pursuant t o New York S ta t e court ru l e s ( 2 2 NYCRR § 2 0 2 . 5 - b ( d )   (3) ( i ) )
which, at the time of i t s printout f rom the court system ' s e l e c t ronic web s i t e , had not yet been revi ewed and
approved by the County C l erk . Because court rul e s ( 2 2 NYCRR § 2 0 2 . S [d] ) autho r i z e the County C l e rk to rej ect
f i l ings f o r various reasons , readers should b e aware that document s bearing thi s l e gend may not have been
accepted for f i ling by the County C l e rk .
CAUTION :
            Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18
            THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK .
                                                        ( Se e b el ow . )
                                                                           Page 45 of 71INDEX
                                                                                           Page
                                                                                              NO ID #:45 I GNED
                                                                                                 . UNASS
NYSCEF DOC . NO .         10                                                                                    RECE IVED NYSCE F : 0 4 / 0 9 / 2 0 1 8




                   8.      G O VERNING LAW. This Guaranty shall be governed by and construed i n accordance with
                   California l aw, without regard to confl i cts of law principles.

                   9.      B I N D I NG EFFECT. This Guaranty shall inure to the benefit o f Placek and their successors and
                   assigns and shall be binding upon the heirs, personal representatives, successors and assigns of Guarantor.

                   1 0.     JURY TRIAL WAIVER. Guarantor irrevocably waives and agrees not to assei:t, by way of
                   motion, as a d efense or otherwise, any right which it may have to a trial by jury i n connection with any
                   suit, action or proceeding arising out of or relating to this Guaranty, all to the ful1est extent pennissible
                   under applicable law.

                   1 1.    SEVERABILITY. Every provision of this Guaranty is intended to be severable. If any term,
                   provision, section or subsection of this Guaranty is declared to be illegal or invalid, for any reason
                   whatsoever, by a court of competent jurisdiction, such illegality or invalidity s h a l l not affect the other
                   terms, provisions, sections or subsections of this Guaranty, which shall remain binding and enforceable.

                   13.     FEES AND EX PENSES. Guarantor agrees to pay all of the Placek ' s costs and expenses,
                   including reasonable attorneys' fees, which may be incurred in any effort to enforce any term of this
                   Guaranty, including all such costs and expenses which may be incurred by Placek in any l egal action,
                   reference or arbitration proceeding.

                              IN WJTNESS
                   written.




                   X \WP DOCSISliOPOFf ,\DVISORSIJ'L,\CEK EMPLOYM!!N1\GUARANTY LAND FUND 1 0· 1 8-20 1 2 doc            Pagc 4 of4




Thi s i s a copy of a pleading f i l e d e l e c troni cal l y pursuant to New York S t a t e court rules ( 2 2 NYCRR § 2 0 2 . 5 - b ( d )   (3) ( i ) )
whic h , at the time of i t s printout from the court system ' s e l e ctronic web s i t e , had not yet been reviewed and
approved by the County C l e r k . Because court rule s ( 2 2 NYCRR § 2 02 . S [d] ) autho r i z e the County Clerk to rej ect
f i l ings f o r various reason s , readers should b e aware that documents bearing thi s legend may not have been
accepted for f i l in g by the County Cl erk .
Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18 Page 46 of 71 Page ID #:46




                             EXHIBIT F
Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18 Page 47 of 71 Page ID #:47




                                LIMITED PARTNERSHIP PUT AGREEMENT
                                            (Land Fund II)

   This Limited Partnership Put Agreement (this "Agreement'') is entered into by and between DP SLF II,
   LLC, a Delaware limited liability company ("LP"), and SHOPOFF INVESTORS IV, L.P., a Delaware
   l im ited partnership ("Investors IV"), and is dated as of April 4, 20 1 4 (the "Effective Date"), with respect
   to the following:

                                                   RECITALS:


           A.      Concurrently herewith, LP has agreed, at the time specified below, to contribute to
   Shopoff Land Fund II, L.P., a Delaware limited partnership (the "Partnership''), the amount of Three
   Million Five Hundred One Thousand Four Hundred and Fifty Dollars ($3,50 1 ,450), and by reason thereof
   is being admitted as a limited partner of the Partnership owning 3,765 limited partnership units ("LP's
   Pa11nerslzip Interest'').

           B.       As an inducement to LP to invest in the Partnership and acquire LP's Partnership Interest,
   without which LP would not have agreed to invest in the Partnership, Investors IV has agreed to grant to
   LP a put option (the "Put Option '') by which, at LP' s election, Investors IV will be obl igated to purchase
   (or cause an affiliate of Investors IV to purchase) LP's Partnership Interest at a price and under the terms
   and conditions set forth i n thi s Agreement.

           C.      As an inducement to Investors IV to accept LP's i nvestment in the Partnership, without
   which Investors IV would not have agreed to grant to LP the Put Option, LP has agreed to grant to
   Investors IV a call option (the "Call Option ") by which, at Investors IV's option, LP be obligated to sell
   and assign to fnvestors IV (or to a party designated by Investors IV) LP's Partnership Interest at a price
   and under the terms and conditions set forth in this Agreement.

            NOW THEREFORE, in consideration of the foregoing, and the mutual covenants of the parties
   herein, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows:

            1.      Put Option. Subject to the satisfaction of the contribution condition set forth in below,
   Investors IV hereby grants the Put Option to LP. LP may exercise the Put Option by written notice (a
   "Put Notice") delivered to Investors IV on or before a date which i s not later than thirty-five (35) months
   after the Funding Date. Upon LP's timely exercise of the Put Option, Investors IV shall be obligated to
   purchase LP' s Partnership Interest for the price set forth in Section 3 below and upon the terms set forth
   herein. If LP does not deliver a Put Notice to Investors IV on or before a date which is not later than
   thirty-five (35) months after the Funding Date, the Put Option shall terminate and neither party shall have
   any further obligation with respect to the Put Option. The Put Option shall become effective only if LP
   contributes Three Million Five Hundred One Thousand Four Hundred and Fifty Dollars ($3,50 1 ,450), by
   a date (the "Funding Date") which is on or before April 30, 20 14. To clarify, the Funding Date shall
   mean the date, or d ates (if funds are contributed on multiple dates) funds are actually contributed to the
   Partnership.

           The acceptance of any funds later than the applicable date set forth above shal l be subject to
   written approval by Investors IV i n its sole discretion, failing which, such funds shall not become a part



   $3.5M PUT AGR 4-7- 14.DOCX                                                                            Page I of7
Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18 Page 48 of 71 Page ID #:48




   of LP' s Partnership capital contribution and shall be returned to LP, in which event this Agreement shall
   terminate.

            2.      Call Option. Subject to the Put Option becoming effective as provided in this Agreement,
   LP hereby grants the Call Option to Investors IV with respect to LP' s Partnership Interest. Investors IV
   may exercise the Call Option by written notice delivered to LP (a "Call Notice") at any time on or aftel'
   the date which i s eighteen ( 1 8) m onths after the Ft1nding Date and on or before the third (3rd) anniversary
   date of the Funding Date. Upon Investors IV's timely exercise of the Call Notice, LP shall be obligated to
   sell and assign LP' s Partnership Interest (or to a party designated by Investors IV) at the price specified in
   Section 3 below. If Investors IV does not deliver a Call Notice on or before the third (3rd) anniversary date
   of the Funding Date, the Call Option shall terminate and neither party shall have any further obligation
   with respect to the Call Option.

            3.     Purchase Price. If either LP timely exercises the Put Option, or if Investors IV timely
   exercises the Call Option, the purchase price for LP' s Partnership Interest (the "Purchase Ptice") shall be
   $6.050,506 (subject to adjustment as provided in subsections iii. and/or iv. below), and the payment
   thereof (the "Payment'") shall be paid to LP on one of the following two dates:

                    i.     If the Payment has been triggered as the result of the exercise of the Put Option
            by LP, the Payment shall be due and payable not later than the third (3n1) anniversary date of the
            Funding Date, or

                    ii.      If the Payment has been triggered as the result of the exercise of the Call Option
            by Investors IV, the Payment shall be due and payable on a date which is not later than thirty (30)
            days after delivery of the Call Notice to LP by hwestors IV.

          provided, however, the foregoing amount and payment dates are subject to the following
   adjustments, where applicable:

                    111.   Any distributions of cash received by LP on accot1nt of LP' s Partnership Interest
            before the Payment Date shall be credited to the Payment.

                     iv.     In the event that Investors JV timely exercises the Call Option, and Investors JV
            delivers the Payment to LP prior to the third (3� anniversary of the Funding Date, the Payment
            (after applying any adjustment pursuant to subsection c. above) shall be discounted to present
            value as of the date of actual payment of the Payment by Investors IV, based on a discount rate of
            twenty percent (20%) per annum, compounded daily based on the Excel XIRR formula. As an
            example only, if the Funding Date is April 1 5, 201 4, and Investors IV exercised the Call Option
            by delivering a Cal l Notice on October 1 5, 201 6, and LP had received a $500,000 distribution
            attributable to LP' s Partnership Interest on April 1 , 20 1 6, then the Payment shall be reduced to
            $4,975,000 (the present value as of October 1 5, 20 1 6 of a $4,32 1 ,330 payment obligation
            maturing on April 1 5 , 20 1 7 , reduced by $500,000 on April 1 , 20 1 6) , based on a d iscount rate of
            twenty percent (20%) per annum, compounded daily based on the Excel lRR formula, and the
            overall Purchase Price shall be reduced by the amount of such discount.

            4.      Closing; Clear Title. On the date LP receives the Payment (the "Closing Date"), LP shall
    execute an assignment (which shall be on commercially reasonable terms) of LP' s Partnership Interest by


    $3.SM PUT AGR 4-7-14. DOCX                                                                             Page 2 of6
Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18 Page 49 of 71 Page ID #:49




   which LP shall assign to Investors N, all right, title and i nterest in and to LP's Partnership Interest, and
   shall withdraw as a limited partner of the Partnership, and agrees to execute and deliver to Investors IV
   such other reasonable customary documentation evidencing or confirming LP's withdrawal from the
   Partnership. LP agrees from time to time thereafter, at the request of Shopoff, to acknowledge i n writing
   (on commercially reasonable terms) its withdrawal from the Partnership. On the Closing Date, LP's
   transfer and assignment of LP's Partnership Interest to Investors IV (or designated nominee) shall be free
   and clear of any third-party claims . During the period of LP's ownership of LP's Partnership Interest, LP
   shall not sell, assign, encumber or hypothecate any portion ofLP's Partnership Interest.

           5.        Covenants, Representations and Warranties.

           5.1       Covenants, Re12resentations and Warranties of Investors IV.             Investors IV hereby
   represents, warrants and covenants to LP as to the following:


           a.    No Litigation. There is no action or proceeding or governmental investigation pending, or to
                 the best knowledge of Investors IV, threatened, against or relating to (i) this transaction, (ii)
                 the Pat'tnership, or (iii) Investors IV, which would affect LP or prevent the consummation of
                 the Put Option, if exercised by LP.


           b.    Due Formation: Conduct of Business. The Partnership and Investors IV is each (a) a limited
                 partnership duly organized, validly existing and in good standing in the State of its formation,
                 and (b) is entitled to own its property and to carry on its bt1siness in the state(s) in which it
                 conducts its business.


           c.    Authorization of Agreement. The execution and performance of this Agreement have been
                 duly authorized by all necessary partnership action, and the execution and performance of
                 this Agreement (including, without Hmitation, the exercise of the Put Option) will not violate '
                 any term of Investors IV's or the Partnership's certificate of l imited partnership, partnership
                 agreement, or any other agreement, judicial decree, statute or regulation to which Investors
                 IV or the Prutnership is a party.


           d.    Consummation of Transactions by Investors IY. Investors IV has, or shall have at the
                 appropriate time, sufficient assets to satisfy its obligations set forth in this Agreement.


           e.    No Other Adverse Facts. There are no facts known to J nvestors JV, other than any facts
                 which have been d isclosed to LP i n writing, which might have a material adverse effect on
                 the transactions contemplated i n this Agreement, including, without limitation, the exercise
                 and consummation of the Put Option, and no representation or warranty made by Investors IV
                 in this Agreement, in any exhibit attached hereto, or in any letter or certificate furnished to
                 LP pursuant to the terms of this Agreement, each of which is i ncorporated herein by reference
                 and made a part hereof, contains any untrue statement of a matel'ial fact or omits to state a
                 material fact necessary to make the statements contained herein or therein not misleading.


           f.    Consents and Approvals. There are no consents or approvals of any third persons, or any
                 federal, state or local governmental authorities, including, without l imitation, any internal
                 board of d irectors or other approval process, that are required in connection with the
                 performance by Investors IV of its obligations under this Agreement.




   $3.5M PUT AGR 4-7- 14.DOCX                                                                                  Page 3 of6
Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18 Page 50 of 71 Page ID #:50




             g.      Amendment of Organization         Documents:    Other Actions. The      ce1tificate    of limited
                     partnership and l imited p artnership agreement of Partnership and Investors IV shall not be
                     amended in a manner, and such entities shall take no action, which shall materially and
                     adversely affect the transactions d escribed in this Agreement, including, without limitation,
                     the consummation of the Put Option.


             5 .2.       Representations and Warranties of LP. LP represents and warrants to Investors       IV that (a)
   LP i s a limited l i ability company duly formed and validly existing i n the State of Delaware, entitled to
   own its prope1ty and to carry on its business i n the state of Delaware, (b) LP has duly authorized the
   execution and performance of this Agreement, and (c) the execution and performance of this Agreement
   wil l not violate any term of LP's certificate of formation or operating agreement, or any other agreement,
   judicial decree, statute or regulation to which LP is a pa1ty or by which LP may be bound or affected.


             5.3.        Materiality. Investors   IV acknowledges that each of the representations, warranties,
   covenants and agreements made by it in Section 5 . 1 above and elsewhere in this Agreement is m aterial to
   LP. LP acknowledges that each of the representations, warranties, covenants and agreements made by it
   in Section 5.2 above and elsewhere i n this Agreement is material to Investors N.


             5 .4.       Survival. A l l of the representations, warranties and covenants of Investors   IV set forth in
   this Section      5 and elsewhere in this Agreement shall be true upon the execution of this Agreement, and
   shall be deemed to be repeated for the duration of the period expiring upon the later to occur of when all
   of the obl i gations of Investors    JV under the Put Option have been satisfied or the Put Option has expired
   unexercised by LP.

             6.                                         IV. LP and Investors IV acknowledge and agree that
                         Guarantv of Obligations of lnvestors
   as a material condition to LP entering into this Agreement, Investors IV shall cause William A . Shopoff
   and the Shopoff Revocable Trust to execute and deliver to LP a Guaranty of Obl igations in the form
   attached hereto as Exhibit A simultaneously with the execution of this Agreement.

             7.          Defaul t Interest Rate and Late Payment Fee. Any payment not made on the specified
   payment or payable date shall accrue interest a rate of twenty percent (20%) per annum (the                "Default
   Interest Rate") from the date of del inquency until paid.

             8.          Notices. All written notices and demands of any kind which either party may be required
   or may desire to serve upon the other party in connection with this Agreement may be (a) personally
   served,   (b)     served by registered or certified mail (postage pre-paid), (c) sent by facsimile transmission
   (provided that the original notice or demand is delivered by next day overnight delivery service), or             (d)
   sent by next day overnight delivery service. Any such notice or demand shall be addressed to the parties
   as listed in this Section     8. Service of any such notice or demand shall be deemed complete upon receipt in
   the event of personal service, on the third business day after deposit in the U.S. mail if sent via registered
   or ce1tified mail, upon transmission with a printed confirmation of receipt from the transmitting facsimile
   machine without notation of error in the event sent via facsimile transmission, and on the next business
   day if sent via an overnight delivery service with a delivery confirmation, if sent to each party at the
   address set forth below with the required proper postage:




   $3.5M PUT /\GR 4-7-14.DOCX                                                                                  Page 4 of6
Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18 Page 51 of 71 Page ID #:51




   To Investors IV:                           c/o The Shopoff Group, L.P.
                                              2 Park Plaza, Suite 700
                                              Irvine, California 926 1 4
                                              Attn: Wi l liam A . Shopoff
                                              Telephone: (949) 4 1 7- 1 397
                                              Facsimile: (949) 4 1 7- 1 3 9 9

                                              Stevan J. Gromet, Esq.
                                              Gromet & Associates
                                              1 1 4 Pacifica, Suite 250
                                              Irvine, California 926 1 8
                                              Telephone: (949) 26 1 -1 1 1 0
                                              Facsimile: (949) 26 1 -1 8 1 8

   To LP:                                     DP SLF Il, LLC
                                              c/o The Shopoff Group, L.P.
                                                                      h
                                              575 Lexington Avenue, 4t F loor
                                              New York, New York 1 0022
                                              Attn:    David Placek
                                              Telephone: (2 1 2) 906-0 1 24
                                              Facsimile:    (646) 607-9 1 68

   With Copy To:                              Wayne R. Landesman, Esq.
                                              D' Agostino, Levine, Landesman & Lederman, LLP
                                              345 Seventh Avenue, 23rd F loor
                                              New York, New York 1 0001
                                              Telephone: (2 1 2) 564-9800
                                              Facsimi le:   (21 2) 564-9802

             9.       Misce l l aneous. This Agreement shall be governed by and construed and enforced in
   accordance with the internal laws of the State of California, without giving effect to the conflicts of laws
   principles thereof. The parties consent to jurisdiction and venue in any federal or state court in the County
   of Orange, California. This Agreement states the entire agreement and understanding regarding the
   subject m atter hereof. This Agreement may be amended only by a written document signed by the parties
   hereto. No delay or failure to exercise any right under this Agreement waives such rights under this
   Agreement. If any provision of this Agreement is partially or completely invalid or unenforceable, then
   that provision shall only be ineffective to such eh.1:ent of its invalidity or unenforceability, and the validity
   or enforceability of any other provision of this Agreement shall not be affected. Time is of the essence of
   this Agreement and each provision hereof. Any controversy relating to this Agreement shall be settled by
   arbitration in Orange County, California i n accordance with the Commercial Arbitration Rules of the
   American Arbitration A ssociation. In the event of any inconsistency between this Agreement and any
   personnel policy or manual of Company with respect to any matter, this Agreement shall govern the
   matter.


   Ill




   $3.5M PUT AGR 4-7- 14.DOCX                                                                              Page 5 of6
Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18 Page 52 of 71 Page ID #:52




   IN WITNESS WHEREOF, the parties have executed this Agreement as of the date first set forth above.

   SHOPOFF INVESTORS IV, L.P.,                        DP SLF II, LLC, a Delaware limited liability
   a Delaware limited partnership                     company

   By :                                               B y:    DP SLF II Member, LLC, a Delaware
                                                              limited liability company, its Manager




                                                                   David Placek, Manager




   $3.5M PUT AGR 4-7-1 4.DOCX                                                                    Page 6 of6
Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18 Page 53 of 71 Page ID #:53




   IN WITNESS WHEREOF, the parties Jmve executed this Agreement as of the ate first set forth above.

   SHOPOFF lNVESTORS lV, L.P.,                                               are l i mited liabil ity
   a Delaware limited partnership                    company

   By:    The Shopoff Co!'poration, a Delawal'e      By:
          corporation, General Partner



          By :   �������---��
                 William A. Shopoff, President
Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18 Page 54 of 71 Page ID #:54




                                       EXHIBIT "A"



                                 GUARANTY OF OBLIGATIONS



                                        [see attached]




   $3.5M PUT AGR 4-7- 1 4.DOCX                                EXHlBIT "A"
Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18 Page 55 of 71 Page ID #:55




                                         GUARANTY OF OBLIGATIONS


           This GUARANTY OF OBLIGATIONS (this "Guarallty") is entered into as of April 4, 201 4, by
   WILLIAM A. SHOPOFF,          i n his individual capacity, and WILLIAM A. SHOPOFF and CINDY I.
   SHOPOFF, as Trustees of the Shopoff Revocable Trust dated August 1 2, 2004 (the "Trust"), having an
   address of 2 Park Plaza, Suite 700, Irvine, California 926 14 (collectively, "Guarantor"), in favor of DP
   SLF II, LLC, a Delaware limited liability company ( "DP II").

                                                  RECITALS


   A.       Concurrently herewith, DP II has agreed to contribute, at the times specified in that certain
   Limited Partnership Put Agreement (Shopoff Land Fund II, L.P.) of even date herewith (the "Put
  Agreement"), capital ( "DP Il's Capital Contribution") to Shopoff Land Fund II, L.P., a Delaware
  l imited partnership (the "Partnership"), in the amount Three Million Five Hundred One Thousand Four
  Hundred Fifty Dollars ($3,50 1 ,450), and by reason thereof is being admitted as a l imited partner of the
  Partnership owning 3,765 limited partnership units ( "DP II's LP Interest").

   B.      As an i nducement to DP II to invest in the Partnership and acquire DP II' s LP Interest, without
   which DP II would not have agreed to i nvest in the Partnership, Shopoff Investors IV, L.P., a Delaware
   limited partnership ( "Investors IV"), has agreed to grant to DP II a put option (the "Put Option ") by
   which, at DP H's election, Investors IV will be obligated to purchase (or cause an affiliate of investors IV
   to purchase) DP II's LP Interest at a price and under the terms and conditions set forth in the Put
   Agreement; and
   C.      As a further inducement to DP II to invest in the Partnership and acquire DP Il 's LP Interest,
   without which DP II would not have agreed to invest i n the Partnership, William A. Shopoff, an
   individual and principal of lnvestors IV, and William A. Shopoff and Cindy I. Shopoff, as trustees of the
   Trust, also principals of Investors IV, have agreed to enter into this Guaranty for the purpose of
   personally guarantying the obligations of Investors IV under the Put Option.
                                                AGREEMENT


           NOW THEREFORE, in consideration of DP II contributing DP II's Capital Contribution to the
   Partnership, the receipt and sufficiency of which are acknowledged, Guarantor hereby certifies, represents
   and warrants to DP II, and agrees as follows:
   1.        GUARANTEED OBLIGATIONS. Guarantor hereby unconditionally and i ndependently of any
   liability of Investors IV, guarantees and agrees as fol lows :

            1.1     Payment Guaranty. Guarantor hereby irrevocably, absolutely and unconditionally
   guarantees and promises to pay to or for the benefit of DP II, their successors and assigns, on demand
   after the occurrence or existence of any default, in lawful money of the United States of America, all
   amounts which are due and p ayable under the Put Option, when and as required under the Put Option, and
   attorneys' fees, expenses and court costs (whether incurl'ed i n connection with any enforcement activities
   by DP II or otherwise, in any appeal proceedings or in any bankruptcy proceedings involving Investors JV
   or Guarantor) (al l of the foregoing shal l be refen-ed to as the "Guaranteed Obligations").

           1.2    No Waivers. Nothing contained in this Section I shall be deemed to be a waiver of any
   right which DP II may have under provisions of the U.S. Bankruptcy Code, or any other provision of
   applicable law, to fi l e a claim in any United States Bankruptcy Court for the ful l amount of the
   Guaranteed Obligations.




   LAND FUND II $3.5M PUT GUARANTY.doc                                                                 Page I of4
Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18 Page 56 of 71 Page ID #:56




   2.        PERFORMANCE BY GUARANTOR.


             2.1        Failure To Perfo1·m. If Investors IV fails to perform the Guaranteed Obligations on or
   before the times such matters are to be satisfied by Investors IV, Guarantor shall perform, at Guarantor' s
   expense, any such matter which Investors I V has failed t o satisfy.


             2.2        Failure To Take Prompt Action, If Guarantor fails to take any such action promptly,
   DP II may pursue any remedies at l aw or in equity against Guarantor, without having to proceed first
   against Investors IV, and may itself take such action, and Guarantor shall be liable to DP II for all
   expenses, including attorneys' fees i ncurred by DP II, and all amounts paid by DP U i n taking any such
   action.

   3.        CERTAIN RIGHTS OF DP II. DP II may, without the consent of Guarantor, at any time and
   from time to time:


             3.1        Enter into amendments with Investors IV of any provision of the Put Option, including
   any change i n the time or manner of payment thereunder, and/or

             3.2        make any agreement with Investors IV for the extension, payment, compounding,
   compromise, discharge or release of any provision of the Put Option, or either of them, without notice to
   or the consent of Guarantor.


   4.        WAIVERS BY GUARANTOR.


             4.1        Wa iver of Legal Requirements. Guarantor hereby waives any and all legal requirements
   that DP II shall institute any action or proceedings at law or in equity against Investors IV or anyone else
   with respect to the breach of the Guaranteed Obligations or with respect to any security now or hereafter
   held by DP II, as a condition precedent to bringing an action against Guarantor pursuant to this Guaranty.
   A l l remedies afforded to the parties by reason of this Guaranty are separate and cumulative remed ies and
   none of such remedies, whether exercised by DP II or not, shall be deemed to be i n exclusion of any one
   of the other remedies available to DP JI, and shall not in any way l imit or prejudice any other legal or
   equitable remedy available to DP II.


             4.2        Additional Waivers. Guarantor hereby waives presentment for payment, demand,
   protest, notice of protest and of dishonor, notice of acceptance hereof, notices of default and all other
   notices now or hereafter provided by law.

             4.3        Waiver of Right To Require DP II To Proceed. Guarantor waives all right to require
   DP ll to proceed against Investor's IV or any other person, firm or corporation or to apply any security
   DP II may hold at any time or to pursue any judicial, non-judic i al and/or provisional remedy. DP II may
   proceed against Guarantor with respect to the Guaranteed Obligations without taking any action against
   Investors IV or any other person, firm or corporation and without proceeding against or applying any
   security DP II holds.

          4.4     Event of Default. Upon the failure of Guarantor to satisfy any of its obligations
   hereunder, DP II may maintain an action upon this Guaranty whether or not action is brought against
   Investors IV and whether or not Investors lV is joined in any such action. DP 1l may maintain successive
   actions for other d efaults, and DP II' s rights hereunder shall not be exhausted or waived, and DP II shall
   not be estopped to proceed against Guarantor pursuant to this Guaranty, by the exercise of any of DP ll's
   rights or remedies or by any such action or by any number of successive actions, until and unless the




   LAND PUND JI $3.5M rlJr GUAllANl'Y.doc                                                              Page 2   of4
Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18 Page 57 of 71 Page ID #:57




   Guaranteed Obligations have been fully satisfied and each of Guarantor's obligations hereunder has been
   fully perfonned or otherwise satisfied.


            4.5       Civil Code Waivers. Guarantor expressly waives any and all benefits, rights and/or
   defenses which might otherwise be available to Guarantor under California Civil Code Sections 2787 to
   2855, inclusive.

            4.6       ACKNOWLEDGMENT OF WAIVERS. Guarantor acknowledges that it has relied on
   the advice of its own counsel in making this Guaranty and has reviewed the waivers of rights contained
   herein with its counsel. Guarantor further acknowledges that it understands and accepts as a necessary
   part of thi s Guaranty the waivers of rights set forth above, after reviewing the extent and effect of the
   waivers i n this Guaranty with its counsel.


   5.       GUARANTOR'S WARRANTIES.


            5.1       Guarantor warrants and acknowledges that:


                      5.1.1     there are no conditions precedent to the effectiveness of this Guaranty, and this
   Guaranty shall be in full force and effect and binding on Guarantor regardless of whether DP U obtains
   other collateral or any guarantees from others or takes any other action contemplated by Guarantor; and

                      5.1.2     Guarantor has established adequate means of obtaining from sources other than
   DP II, on a continuing basis, financial and other information pertaining to Investol's IV's financial
   condition and Investors TV's activities relating thereto and the status of Investors IV's performance of
   obligations imposed by the Put Option, and Guarantor agrees to keep adequately i nformed from such
   means of any facts, events or circumstances which might in any way affect Guarantor's risks hereunder,
   and DP II has made no representation to G uarantor as to any such matters;


   6.      NO RELEASE. Until the Guaranteed Obligations have been fully satisfied, and until all of the
   terms, covenants and conditions of this Guaranty are fully performed, Guarantor shall not be released by
   any act or thing which might, but for this paragraph, be d eemed a l egal or equitable discharge of a surety,
   or by reason of any waiver, extension, modification, forbearance or delay of DP II or its failure to proceed
   promptly or otherwise, or to any of the other terms, covenants and conditions contained therein, and
   Guarantor hereby expressly waives and surrenders any defense to this liab i lity under this Guaranty based
   upon any of the foregoing acts, things, agreements or waivers.


   7.       NOTICES. Except as expressly provided herein to the contrary, any notice, demand or request
   by DP II to Guarantor shall be in writing and shall be duly given or made to Guarantor if either delivered
   personally or if mailed by U.S . registered or certified mail to Investors IV at the address for Investors IV
   appearing in the Put Option.

   8.       GOVERNING LAW. This Guaranty shall be governed by and construed in accordance with
   California law, without regard to confl icts of l aw principles.


   9.       BINDING EFFECT. This Guaranty shall inure to the benefit of DP            II and their successors and
   assigns and shall be binding upon the heirs, personal representatives, successors and assigns of G uarantor.


   10.      JURY TRIAL WAIVER. Guarantor irrevocably waives and agrees not to assert, by way of
   motion, as a defense or otherwise, any right which it may h ave to a trial by jury in connection with any
   suit, action or proceeding arising out of or relating to this Guaranty, al l to the fullest extent permissible
   under applicable law.



   LAND FUND If SJ.SM PUT GUARANTY.doc                                                                   Page 3 of4
Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18 Page 58 of 71 Page ID #:58




   11.        SEVERABILITY. Every provision of this Guaranty is intended to be severable. If any term,
   provision, section or subsection of this Guaranty is d eclared to be i l legal or inval i d, for any reason
   whatsoever, by a court of competent jurisdiction, such illegality or invalidity shall not affect the other
   terms, provisions, sections or subsections of this Guaranty, which shall remain binding and enforceable.


   13.        FEES AND EXPENSES. Guarantor agrees to pay all of DP H's costs and expenses, including
   reasonable attorneys' fees, which may be incurred in any effort to enforce any term of this Guarnnty,
   including all such costs and expenses which may be incurred by DP II in any legal action, reference or
   arbitration proceeding.


              TN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first above
   written.




                                                                        P FF,   ·   ividually and as Trustee
                                                    of the Shopoff Revocable Trust dated August 12, 2004




   LAND !'UNO II $'J.5M J>UT GUARANTY.doc                                                              Page 4 of4
Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18 Page 59 of 71 Page ID #:59




                                    EXHIBIT G
CAUTION:   THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK .
                                                       ( Se e b e l ow . )
           Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18            Page 60 of 71INDEX
                                                                                          PageNO . UNAS S I GNED
                                                                                                ID #:60
NYS C E F DOC . NO .     14                                                                                          RECE I VED NYSCE F : 0 4 / 0 9 / 2 0 1 8




                                                   LIMFfED PARTNERSHJP PUT AGREEMENT
                                                                        (Land Fund II)

                  This Limited Partnership Put Agreement (this           ''Agreeme1tt") i s entered into b y and between DP SLF II
                  Member, LLC, a Delaware limited liability company ("LP"), and SHOPOFF INVESTORS IVt L.P., a
                  Delaware limited partnership       ("Investors IV''), and    is dated as of April 4, 201 4 (the   "Effective Date'),
                   with respect to the following:

                                                                        RECITALS:

                  A.        Concurrently herewith, LP has agreed, at the time specified below, to contribute to ShopoffLand
                  Fund Il, L.P., a Delaware limited partnership (the         "Partners/tip'), the amount of Four Hundred Ninety­
                  Nine Thousand Four Hundred Ten Dollars ($499,410), and by reason thereof i s being admitted as a
                  l imited partner of the Partnership owning 537 l imited partnership units      ("LP's Partnership Interest').

                  B.        As an inducement to LP to invest in the Partnership and acquire LP's Partnership Interest, without
                   which LP would not have agreed to invest in the Partnership, Investors IV has agreed to grant to LP a put
                  option (the      "Put Option") by which, at LP's election, Investors IV will be obligated to purchase (or cause
                  an   affiliate of I nvestors IV to purchase) LP's Pa11nership lnterest at a price and under the terms and
                  conditions set forth in this Agreement.

                  C.        As an inducement to Investors IV to accept LP's investment in the Partnership, without which
                  Investors IV would not have agreed to grant to LP the Put Option, LP has agreed to grant to Investors IV
                  a   call option (the   "Call Option'") by which, at Investors TV's option, LP be obligated to sell and assign to
                   Investors IV (or to a party designated by Investors IV) LP's Partnership Interest at a price and under the
                  terms and conditions set forth in this Agreement.

                            NOW THEREFORE, in consideration              of the foregoing, and the mutual covenants of the parties
                  herein, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows:


                              I.       Put Option. Subject to the satisfaction of the contribution condition set forth in below,
                  Investors IV hereby grants the Put Option to LP. LP may exercise the Put Option by written notice {a
                   "Put Notice") delivered to Investors JV on or before a date which is not later than eighty-three {83)
                  months after the Funding Date. Upon LP's timely exercise of the Put Option, Investors IV shall be
                  obligated to p urchase LP's Partnership Interest for the price set forth in Section 3 below and upon the
                  terms set forth herein. If LP does not deliver a Put Notice to Investors IV on or before a date which is not
                   later than eighty-three (83) months aftel' the Funding Date, the Put Option shal l terminate and neither
                  party shall have any further o b ligation with respect to the Put Option. The Put Option shall become
                  effective only if LP contributes Four Hundred Ninety Nine Thousand Four Hundred Ten Dollars
                  ($499,4 1 0) by a date (the    "Funding Date") which is on or before April 1 5, 20 1 4 .

                            The acceptance o f any funds later than the applicable date set         forth above shall b e subject to
                  written approval by Investors lV in its sole discretion, failing which, such funds shall not become a part
                  of LP's Partnership capital contri bution and shall be returned to LP, in which event this Agreement shall
                  term i nate.




                   DP SLF 11 - $0 SM LAND FUND II PUT AGR 4-7- 14.DOC                                                        Page I of7




This is a copy of a p leading f i l ed e l e c tronically pursuant to New York S ta t e court rul e s ( 2 2 NYCRR § 2 0 2 . 5 - b ( d )        (3) ( i ) )
which, a t the time o f i ts printout from the court system ' s e l e c tronic web s i t e , had not yet been revi ewed and
approved by the county Cl erk . Because court rul e s ( 2 2 NYCRR § 2 0 2 . S [d] } authori z e the County Clerk t o rej e c t
f i l ings for various reasons , readers should b e aware t h a t document s bearing thi s l e gend may not have been
accepted for f i l ing by the County C l erk .
CAUTI ON :   THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK . ( S e e b e l ow . )
             Case   8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18 Page 61 of 71INDEX             NOID
                                                                                                Page  . UNASS
                                                                                                         #:61 IGNED
NYSCEF DOC . NO .         14                                                                                         RECE I VED NYSCEF : 0 4 / 0 9 / 2 0 1 8




                             2.        Cal l OP.ti on. Subject to the Put Option becoming effective as provided in this Agreement,
                    LP hereby grants the Call Option to Investors         IV with respect to LP's Partnership Interest. Investors IV
                    may exercise the Call Option by written notice delivered to LP (a         "Call Notice") at any time on or after
                    the date which i s thirty-six (36) months after the Funding Date and on or before the seventh (7 )
                                                                                                                                     1h
                    anniversary date of the Funding Date. Upon Investors IV's timely exercise of the Call Notice, LP shall be
                    obligated to sell and assign LP's Partnership Interest (or to a party designated by Investors IV) at the price
                    specified i n Section     3 below. If Investors IV does not deliver a Call Notice on or before the seventh (71h)
                    anniversary date of the Funding Date, the Call Option shall terminate and neither party shall have any
                    further obligation with respect to the Call Option.

                             3.       Purchase Price.     If either LP timely exercises the Put Option, or if Investors IV timely
                    exercises the Call Option, the purchase price for LP's Partnership Interest (the  "Purchase Price'') shall be
                   $1.498,230 (subject to adjustment as provided in subsections iii. and/or iv. below), and the payment
                    thereof (the   "Payment'') shall be paid to LP on one of the following two dates:

                                       i.         rf the Payment has been triggered as the result of the exercise of the Put Option
                             by LP, the Payment shall be due and payable not later than the seventh          (71h) anniversary date of
                             the Funding Date, 01·

                                       ii.        If the Payment is the resul t of the exercise of the Call Option by Investors IV, the
                             Payment shall be due and payable on a date which is not later than thirty (30) d ays after delivery
                             of the Call Notice to LP by Investors IV.


                    provided, however, the foregoing amounts and payment dates are subject to the following adjustments,
                    where applicable:

                                       111.      Any d istributions of cash received by LP o n account of LP' s Partnership Interest
                             before the Payment Date shall be credited to the Payment.

                                       iv.        In the event that Investors IV timely exercises it Call Option, and Investors IV
                                                                             11
                             makes the Payment prior to the seventh (7 ') anniversary of the Funding Date, the Payment (after
                             applying any adj ustment pursuant to subsection i i i . above) shall be discounted to present value as
                             of the date of actual payment of the Payment by Investors lV, based on a d iscount rate of twenty
                             percent (20%) per annum, compounded daily based on the Excel XIRR .formula. As an example
                             only, if the Funding Date is April 1 5 , 201 4 , and Investors IV exercised its Call Option by
                             delivering a Call Notice calling for payment on October 1 5 , 20 1 8, and LP had recei ved               a

                             $ 1 00,000 d istribution attributable to LP's Partnership I nterest on April 1 , 2 0 1 7, then the Payment
                             shall be reduced to $ 8 84 ,699 (the present value as of October 1 5, 20 1 8 of a $ 1 ,498,850 payment
                             obligation m aturing on April 1 5, 202 1 , reduced by $ 1 00,000 on April 1, 20 1 7, based on a
                             discount rate of seventeen ( 17%) per annum, compounded daily based on the Excel XIRR
                            formula, and the overal l     Purchase Price shall be reduced by the amount of such discount.

                             4.        Closing: Clear Title. Investors IV and DP SLF II, LLC, a Delaware limited liabil ity
                                                                                                                      "Other
                    company affiliated with LP, are entering into a put/call agreement relati ng to the Partnership (the
                    Put Agreement''). LP and Investors IV agree that on the date LP receives the "Payment" (as such term is
                    defined in the other Put Agreement (the "Closing Date''), LP shall execute an assignme11t (which shall be




                    DP Sl,r Jl · SO.SM LAND FUND II PUT AGR 4-7- 14.DOC                                                       Pnge 2 of6




Thi s is a copy of a pl eading f i l ed e l e c tron i c a l l y pursuant to New York S t a t e court rul e s ( 2 2 NYCRR § 2 0 2 . 5 - b ( d )   (3) ( i ) )
whi c h , at the time of i t s printout from the court system ' s e l e c tronic web s i t e , had not yet been revi ewed and
approved by the County Clerk . Because court rule s ( 2 2 NYCRR § 2 0 2 . S [d] ) authori z e the County C l erk t o rej e c t
f i l ings f o r various reasons , readers should b e aware t h a t documents bearing thi s legend may not have been
a c c e p t e d for f i l ing by the County Cl erk .
CAUTI O N :   THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK .
                                                          ( S ee below . )
              Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18         Page 62 of 71INDEX
                                                                                          PageNOID
                                                                                                 . UNASSIGNED
                                                                                                    #:62
NYS C E F. DOC . NO . 14                                                                                               RECE IVED NYSCE F : 0 4 / 0 9 / 2 0 1 8




                    on commercially reasonable terms) of LP's Partnership Interest by which LP shall assign to Investors               IV,
                    all right, title and interest in and to LP's Partnership Interest, and shall withdraw as a limited partner of
                    the Partnership, and agrees to execute and deliver to Investors IV such other reasonable customary
                    documentation evidencing or confirming LP's withdrawal from the Partnership; provided, the foregoing
                    shall not constitute a release or waiver of LP's right to receive the Payment or the mandatory payments
                    described in Section    7 below, which obligations    shall continue until satisfied in fu l l . LP agrees from time
                    to time thereafter, at the request of Shopoff, to acknowledge i n writing (on commercially reasonable
                    terms) its withdrawal from the Partnership. On the Closing Date, LP's transfer and assignment of LP's
                    Partnership Interest to Investors       IV (or designated nominee) shall be fre e and clear of any third-party
                    claims. During the period of LP's ownership of LP's Partnership Interest, LP shall not sell, assign,
                    encumber or hypothecate any portion of LP's Partnership Interest. The transfer and assignment by LP of
                    LP's Partnership Interest upon payment of the Payment pursuant to this Agreement shall not terminate the
                    obligation of lnvestors IV with respect to the Second Payment, which shall continue until paid.


                             5.        Covenants. Representations and Warranties.

                             5.1       Covenants, Representations and Warranties of lnvestors IV, I nvestors                  IV hereby
                    represents, warrants and covenants to LP as to the following:

                             a.    No Litigati on. There is no action or proceeding or governmental investigation pending, or to
                                   the best knowledge of Investors IV, threatened, against or relating to      (i)   this transaction, (ii)
                                   the Partnership, or (iii) Investors IV, which would affect LP or prevent the consummation of
                                   the Put Option, if exercised by LP.


                             b.    Due Formation: Conduct of Business. The Partnership and Investors           IV is each (a) a l imited
                                   partnership duly organized, validly existing and in good standing in the State of its formation,
                                   and (b) is entitled to own its property and to carry on its business in the state(s) in which it
                                   conducts its business.


                             c.    Authoriwtion of Agreement. The execution and performance of this Agreement have been
                                   duly authorized by all necessary partnership action, and the execution and performance of
                                   this Agreement (including, without limitation, the exercise of the Put Option) will not violate
                                   any term of Investors J V ' s or the Partnership's certificate of lim ited partnership, partnership
                                   agreement, o r any other agreement, judicial decree, statute or regul ation to which Investors
                                   IV or the Partnership is a party.


                             d.        Consummation of Transactions by Investors         JV. Jnvestors IV has, or shall have at the
                                       appropriate time, sufficient assets to satisfy its obligations set forth in this Agreement.
                                       Investors   TV agrees not to enter into any other put or call agreements, in any form or
                                       substance, with the exception of     a   put agreement entered into with affiliates of Jacob
                                       Mutz (the   "Mutz Put Agreement"), a put agreement entered into with Norman Lofthus or
                                       affiliate (the ''Loftltus Put Agreement''), and a put/call agreement entered into by DP
                                       SLF II, LLC (the "DP SLF II Put/C{l/l Agreement"). Further, until the satisfactory
                                       performance or termination of Investors !V's obligations u nder this Agreement, Investors
                                       IV shall not pledge more than 1 0.0% of Investors IV 's remaining assets (after the Mutz
                                       Put Agreement, the Lofthus Put Agreement and the DP SLF II, LLC Put/Cal l Agreement)
                                       to entities not controlled by William A. Shopoff.




                     DP SLF U - $0.SM LAND FUND   !I PUT AGR4-7-!4.DOC                                                            Page 3 of6




Thi s i s a copy of a p l eading f i l e d e l e c tr on i c a l l y pursuant to New York S t a te court rul e s ( 2 2 NYCRR § 2 0 2 . 5 - b ( d )   (3) ( i ) )
whi ch , at the time o f i t s prin tout f rom the court system ' s e l e ctronic web s i te , had no t yet been reviewed and
approved by the County C l e r k . Because court rul e s ( 2 2 NYCRR § 2 0 2 . S [d] ) author i z e the County Clerk to rej e c t
f i l ings f o r various reasons , r e a d e r s should b e aware t h a t documents bearing thi s legend m a y not have been
accepted f o r f i l ing by the County Clerk .
CAUTION :   Case   8:18-cv-02187-DOC-JDE
            THIS DOCUMENT                         Document
                          HAS NOT YET BEEN REVIEWED           1 Filed
                                                    BY THE COUNTY CLERK . 12/10/18
                                                                           ( Se e b e l ow . )Page 63 of 71INDEX
                                                                                                             PageNOID #:63 I GNED
                                                                                                                    . UNASS
NYS CEF. DOC . NO .      14                                                                                       RECEIVED NYSCE F : 0 4 / 0 9 / 2 0 1 8




                            e.     No Other Adverse Facts. There are no facts known to Investors IV, other than any facts
                                   which have been disclosed to LP in writing, which might have a material adverse effect on
                                   the transactions contemplated i n this Agreement, including, without limitation, the exercise
                                   and consummation of the Put Option, and n o representation or warranty made by Investors IV
                                   i n this Agreement, in any exhibit attached hereto, or in any letter or certificate furnished to
                                   LP pursuant to the terms of this Agreement, each of which is incorporated herein by reference
                                   and made a part hereof, contains any untrue statement of a material fact or omits to state a
                                   material fact necessaiy to make the statements contained herein or therein not misleading.

                            f.     Consents and Agprovals. There are no consents or approvals of any third persons, or any
                                   federal, state o r local governmental authorities, i nclud ing without limitation, any i nternal
                                                                                                ,


                                   board of directors or other approval process, that are required in connection with the
                                   performance by Investors IV of its obligations under this Agreement.


                            g.     Amendment of Organiz.ation Documents; Other Actions. The certificate of limited
                                   p artnersh ip and limited partnership agreement of Partnership and Investors IV shall not be
                                   amended in a manner, and such entities shall take no action, which shall materially and
                                   adversely affect the transactions described in this Agreement, including, without limitation,
                                   the consummation of the Put Option.


                            5.2.       Representations and Warranties of LP. LP represents and warrants to Investors IV that (a)
                   LP is a limited liability company duly formed and validly existing in the State of Delaware, entitled to
                   own its property and to carry on its b11siness in tl�e state of Delaware, (b)       LP has duly authorized the
                   execution and perfo11nance of this Agreement, and (c) the execution and performance of this Agreement
                   will not violate any term o f LP's certificate of fonnation or operating agreement, or any other agreement,
                   judicial decree, statute or regulation to which LP i s a party or by which LP may be bound or affected.

                            5.3.       Materiality. Investors IV acknowledges that each of the representations, warranties,
                   covenants and agreements made by it in Section 5 . 1 above and elsewhere i n this Agreement is material to
                   LP. LP acknowledges that each of the representations, warranties, covenants and agreements made by it
                   in Section 6.2 above and elsewhere in this Agreement is material to Investors TV.

                            5.4.       S urvival. All of the representations, wal'ranties and covenants of Investors IV set forth in
                   this Section 5 and elsewhere in this Agreement shall be true upon the execution of this Agreement, an d
                   shall be deemed to be repeated for the duration of the period expiring upon the later to occur of when all
                   of the obligations of Investors IV under the Put Option have been satisfied or the Put Option has expired
                   unexercised by LP.

                   6.       Guaranty of Obligations of Investors IV. LP and Investors IV acknowledge and agree that as a
                   material condition to LP entering into this Agreement, Investors IV shall cause William A. Shopoff and
                   the Shopoff Revocable Trust to execute and deliver to LP a Guaranty of Obligations in the         form attached
                   hereto as Exhibit A simultaneously with the execution of this Agreement.

                   7.       Mandatory Option Payments. Independent from and in add i ti on to the obligations of lnvestors IV
                   contained herein, in consideration of LP purchasing LP's Partnership Interest, Investors IV, whether or
                   not LP exercises the Put Option contained herein, and/or lnvestors IV exercises the Call Option contained
                   herein, agrees to make the following payments to LP or affiliates of the LP, provided LP funds:




                   DP SLF l l - $0.SM LAND FUND II PUT AGR 4-7-14.DOC                                                      Page 4   of6




Thi s is a copy of a p l e ading f i l ed e l e c tronically pursuant to New York S tate court rul e s ( 2 2 NYCRR § 2 0 2 . 5 - b ( d ) (3) ( i ) )
whi c h , at the t ime of i t s printout from the court sys tem ' s e l e ctronic web s i t e , had not yet been reviewed and
approved by the County Cl erk . Because court rul e s ( 2 2 NYCRR § 2 0 2 . S [ d] ) autho r i z e the County C l erk to rej e c t
f i l ings f o r various reason s , readers should be aware that documen t s bearing thi s legend may n o t have been
accepted for f i l i ng by the County Clerk .
CAUTION :   THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK .
                                                        ( See b e low . )
            Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18          Page 64 of 71I NDEX
                                                                                          PageNOID
                                                                                                 . UNAS
                                                                                                    #:64S I GNED
NYS C E F DOC . NO .     14                                                                                        RECE IVED NYSCE F :         04/09/2018




                              i.       Ninety Thousand Dollars ($90,000) o n the Funding Date, provided L P timely funds the
                                       $499,41 0 capital contribution to the Partnership on or before the Funding Date;

                              ii.      One Hundred Fifty-Five Thousand Dollars ($1 55,000) not later than June 30. 201 4; and

                              i i i.   Two Hundred Fifty Thousand Dollars ($250,000) on or before each anniversary date of
                                       the Funding Date for seven (7) consecutive years (total payments of$ 1 .75 M i l l i on).

                    The fol'egoing payments shall not be deemed a d i stribution to LP and shall not be credited to Investors IV
                    Payment of the Purchase Price under this Agreement and shall be paid regardless of the Put Option and or
                    Call Option being exercised.

                    8.      Default Interest Rate and Late Payment Fee. Any payment not made on the specified payment or
                    payable date shal I accrue interest a rate of twenty percent (20%) per annum (the "Default Interest Rate")
                    from the date of deli nquency until paid    .




                    9.        Notices. All written notices and demands of any kind which either party may be required or may
                    desire to serve upon the other party in connection with this Agreement may be          (a) personally served, (b)
                    served by registered or certified !lJail (postage pre-paid), (c) sent by facsimile transmission (provided that
                    the original notice or demand is delivered by next day overnight delivery service), or (d) sent by next day
                    overnight delivery service. Any such notice or demand shall be addressed to the parties as l isted i n this
                    Section 9. Service of any such notice or demand shall be deemed complete upon receipt i n the event of
                    personal service, on the third business day after deposit in the U.S. mail if sent via registered or certified
                    mail, upon transmission with a printed confirmation of receipt from the transmitting facsimile machine
                    without notation of error in the event sent via facsimile transmission, and on the next business day if sent
                    via an overnight delivery service with a delivery confim1ation, if sent to each party at the address set forth
                    below with the required prop�r postage:

                    To Investors IV;                                c/o The Shopoff Group, L.P.
                                                                    2 Park Plaza. Suite 700
                                                                    Irvine, California 926 14
                                                                    Attn: William A. Shopoff
                                                                    Telephone: (949) 4 1 7- 1397
                                                                    Facsimile: (949) 4 1 7-1399

                                                                    Stevan J . Gromet, Esq.
                                                                    Gromet & Associates
                                                                    J 1 4 Pacifica, Suite 250
                                                                    Irvine, California 926 1 8
                                                                    Telephone: (949) 26 1 - 1 1 1 0
                                                                    Facsimile: (949) 261-1 8 1 8




                    DP SLF II · $0.5M LAND FUND II PUT AGR 4-7- 1 4.DOC                                                       Page 5 of6




This is a copy of a pl eading f i l ed e l e c tron i c a l l y pursuant to New York S t a te court rules ( 2 2 NYCRR § 2 0 2 . 5 - b ( d) ( 3 ) ( i ) )
whi ch , at the time of i t s printout from the court system ' s e l ectronic webs i t e , had not yet been reviewe               and      �
approved by the County Clerk . Because court rules ( 2 2 NYCRR § 2 0 2 . S [d] ) autho r i z e the County C l erk to re) e c t
f i l ings for various reasons , readers should be aware t h a t documents bearing thi s legend may not have been
accepted for f i l ing by the County C l erk .
CAUTION:   THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK .
                                                        ( Se e b e low . )
           Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18            Page 65 of 71INDEX
                                                                                          PageNOID
                                                                                                 . UNA
                                                                                                   #:65S S I GNED
NYS CE F DOC . NO .       14                                                                                         RECE IVED NYSCE F : 0 4 / 0 9 / 2 0 1 8




                    T o LP:                                      DP SLF II,   LLC
                                                                 c/o The Shopoff Group, L.P.
                                                                                         u
                                                                 575 Lexington Avenue, 4 • Floor
                                                                New York, New York 1 0022
                                                                Attn:    David Placek
                                                                 Telephone: (21 2) 906-0 1 24
                                                                Facsimile:    (646) 607-91 68

                    With Copy To:                                Wayne R. Landesman, Esq.
                                                                D 'Agostino, Levine, Landesman & Lederman, LLP
                                                                345 Seventh Avenue, 23rd Floor
                                                                New York, New York 1 0001
                                                                Telephone: (2 1 2) 564-9800
                                                                Facsimile:    (2 1 2) 564-9802

                    9.        Miscellaneous. This Agreement shall be governed by and construed and enforced in accordance
                    with the i nternal laws of the State of California, without giving effect to the confl icts of Jaws principles
                    thereof. The parties consent to jurisdiction and venue in any federal or state court in the County of
                    Orange, California. This Agreement states the entire agreement and understanding regarding the subject
                    matter hereof. This Agreement may be amended only by a written document signed by the parties hereto.
                    No delay or failure to exercise any right under this Agreement waives such rights under this Agreement.
                    If any provision of this Agreement is partially o r completely invalid or unenforceable, then that provision
                    shall only be ineffective t o such extent of its invalidity or unenforceability, and the validity or
                    enforceability of any other provision of this Agreement shall not be affected. Time is of the essence of
                    this Agreement and each provision hereof. Any controversy relating to this Agreement shall be settled by
                    arbitmtion in Orange County, California in accordance with the Commercial Arbitration Rules of the
                    American Arbitration Association. In the event of any inconsistency between this Agreement and any
                    personnel policy or manual of Company with respect to any matter, this Agreement shall govern the
                    matter.

                    IN W ITNESS WHEREOF, the parties have executed this Agreement as of the date first set forth above.


                    SHOPOFF INVESTORS IV, L.P., a Delaware                     DP SLF II Member, LLC, a Delaware limited
                    l imited partnership                                       l iability company

                    By:       The Shopoff Corporation, a Delaware
                              corporation, General Part    r                   By:
                                                                                     David Placek, Manager




                    DP SLr II · $0.SM LAND FUND 11 PUT AGR4-?-14.DOC                                                           Pngc 6 of6




This is a copy of a p l e ading f i l ed e l e c tron i c a l l y pursuant to New York S t a t e court rules ( 2 2 NYCRR § 2 0 2 . 5 - b ( d ) (3) ( i ) )
whi c h , at the time of i t s printout from the court system ' s e l e c tronic web s i t e , had not yet been reviewed and
approved by the County Cl erk . Because court rul e s ( 2 2 NYCRR § 2 0 2 . S [ d] ) autho r i z e the County C l erk to rej e c t
f i l ings for various reasons , readers should be aware that document s bearing thi s legend may n o t have been
a c c epted for f i l ing by the County C lerk .
             Case 8:18-cv-02187-DOC-JDE Document 1 Filed ( 12/10/18
                                                           Se e b e low . ) Page 66 of 71
                                                    BY THE COUNTY CLERK .                  Page
                                                                                        INDEX NO . ID #:66I GNED
                                                                                                    UNASS
CAUTION :   THIS DOCUMENT HAS NOT YET BEEN REVIEWED
                                                                                                                              RECEIVED NYSCEF :        04/09/2018
NYSCEF DOC . NO .          14




                      T o LP;                                           DP SLF II, LLC
                                                                        c/o The Shopoff Group, L.P.
                                                                        575 Lexington Avenue, 4°' Floor
                                                                        New York, New York 1 0022
                                                                         Attn:     David Placek
                                                                         Telephone:   (2 1 2) 906-01 24
                                                                         Facsimile: (646) 607-9 I 68

                      With   Copy To:                                    Wayne R. Landesman, Esq.
                                                                        D ' Agostmo, Levine, La11desma11 & Lederman , LLP
                                                                        345 Seventh Avenue, 23rd Floor
                                                                        New York, New York 1 0001
                                                                        Telephone: (212) 564·9800
                                                                        Facsimile: (2 1 2) 564-9802

                      9.        Miscel laneous. This Agreement shall be governed              by   and construed and enforced in acco!'dance
                      with the internal laws of the State of California, without giving effect to the conflicts of laws principles
                      thereof. The parties consent to jurisdiction and venue ln any federal or stale court     in the Co unty of
                      Or.ange, California. This Agreement states   the entire agreement and understanding regarding the su�;ect
                      mutter hereof. T hi s A greement may be amended only by a written document signed by the parties het•eto.
                      No d elay or failure to exercise any right un d er this Agreement waives such rights under this Agreement.
                      If any provision of this Agreement is partially or completely invalid or unenforceable, then that provision
                      shall only be ineffective to such extent of its· invnlldity or unenforceability, and the validity or
                      enforceability of any other provision of this Agreement shall not be affected. Time .is of the essence of
                      this Agreement nod each provis i on hereof, Any controversy relat i ng to this Agreement shall be settled by
                      arbltt:ation in Orange County, California i11 accordance with the Commercial A rbitration Rul es of the
                      American Arbitration Association. Jn the event of any inconsistency between this Agreement and any
                      personnel policy or manual of Company with respect to any matter, this Agreement shall govern the
                      matter.

                       JN WITNESS WHEREOF, the parties h ave executed this Agreement as of the date first set forth above.

                       SHOPOFF INVESTORS lV, L.P., a Delaware                           DP SLF l1 M ember, LLC,         Delaware limited
                                                                                                              -=:--J
                                                                                                                    a

                       lim i ted partnership                                            liability comp�-�

                      By:       The Shopoff Corporation, a Delaware
                                corporation, General Partner                            By:        <�
                                                                                              David Placek, ManageJ"



                                       W i l l iam A. Shopoff, Pre.<>ident




                       DP SL!' 11 • $0.SM LAND FUN!) I I Plfl' AGR 4-7- 14.DOC                                                        Pogc 6 of6




                                                                                                                                  § 2 0 2 . 5 -b ( d) (3) ( i ) )
                                                                                         York S t a te court rules ( 2 2 NYCRR
                                                                                t N
                                                                                   ���:� ; � �;                                                    �
                                                        ·
                                              e le ctroni c a l l y pu                                                         reviewe and
   This is a copy of a p l eading . f i l ed                                            onic   web s i te , had  no t yet been
   whi ch , at the time of i t s printo ut
                                              from the co rt            �       e ec
                                                                                                                he Count y Clerk to reJ eCt
                                       Becaus e court ru e s           2 NYCRR § 2 0 2 S [ d] ) autho ri z e t
                                                                                 ��
   approv ed by the County C l er k .                                   t ha t docum e; ts beari ng this legend ma y not
                                                                                                                               have been
                                  s , reader  s  should   be    aware
   f i l ings for variou s reason
                              the   Count y  Cl erk .
   accep ted for f i l ing by
Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18 Page 67 of 71 Page ID #:67




                                     EXHIBIT H
CAUTION :
            Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18
            THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK .
                                                        ( S e e b e l ow . )
                                                                             Page 68 of 71INDEX
                                                                                             Page
                                                                                                NO ID  #:68 I GNED
                                                                                                    . UNASS

NYS C E F DOC . NO .       15                                                                                             RECE IVED NYSCEF :    04/09/2018




                                                                                GUARANTY

                              This GUARANTY (this                    "Guaranty") i s entered into as of April   4 , 20 1 4, by WILLIAM A.
                   SHOPOFF, in h i s ind ividual capacity, and WILLIAM A. SHOPOFF and CINDY I. SHQPOFF, as
                   Trustees of the Shopoff Revocable Tnist dated August 1 2, 2004 (the
                                                                                   "Tl'ust'"), having an address of 2
                                                                              "Guarantor"), in favor of DP SLF Il
                   Park Plai:a, Suite 700, Irvine, California 926 1 4 (collectively,
                   MEMBER, LLC, a Delaware l imited liability company ("DP II Member").

                                                                                 RECITALS

                   A.         Concurrently herewith, DP II Member has agreed to contribute, at the times specified in that
                         Limited Partnership Put Agreement (ShopojfLand Fund IL L.P.) of even date herewith (the "Put
                   certain
                   Agreemen t'") capital ("DP II Member's Capital Contribution") to Shopoff Land Fund II, L.P., a
                                      ,


                   Delaware limited partnership (the "Pm1nersltip'"), in the amount Four Hundred Ninety-Nine Thousand
                   Seven Hundred S eventy Dollars ($499 ,410), and by reason thereof is being admitted as a limited partner
                   of the Partnership owning 537 l imited partnership units               ("DP II's LP Irzterest'").

                   B.         As an i nd ucement to DP II Member to invest in the Partnership and acquire DP II's LP Interest,
                   without which DP    U Member would not have agreed to i nvest in the Partnership, Shopoff Investors IV,
                   L.P., a Delaware l imited partnership("Investors IV'"), has agreed to grant to DP II Member a put option
                   (the "Put Optio1t1") by which, at DP II Member's election, fnvestors IV will be obligated to p11rchase (or
                   cause an affi l i ate of Investors IV to purchase) DP H's LP Interest at a price and under the terms and
                   conditions set forth in the Put Agreement; and

                   C.         As a further i nducement to DP II Member to invest in the Partnership and acquire DP II
                   Member's LP Interest, without which DP II Member would not have agreed to invest in the Partnership,
                   Will iam A. Shopoff, an individual and principai of Investors IV, and William A. Shopoff and Cindy I.
                   Shopoff, as trustees of the Trust, also principals of lnvestors IV, have agreed to enter into this Guaranty
                   for the purpose of personal ly guarantying the obligations of Investors IV under the Put Option.

                                                                               AGREEMENT

                              NOW THEREFORE, i n consideration of DP Il Member contributing DP II Member's Capital
                   Contl'ibution to the Partnership, the receipt and sufficiency of which are acknowledged, Guarantor hereby
                   certifies, represents and warrants to DP II Mem ber, and agrees as follows:

                   1.          GUARANTEED OBLIGATIONS. Guarantor hereby unconditionally and independently of any
                   liability of Investors IV, guarantees and agrees as follows:

                               1.1         Payment Guaranty. Gunrantor hereby irrevocably, absolutely and unconditionally
                   guarantees and promises to pay to or for the benefit of DP II Member, their successors and assigns, on
                   demand after the occurrence or existence of any d efault, i n l awful money of the United States of America,
                   all amounts which are due and payable under the Put Option, when and as required under the Put Option,
                   and attorneys' fees, expenses and court costs (whether incurred in connection with any enforcement
                   activities by DP          IT Member           01· otherwise, in any appeal proceedings or in any bankruptcy proceedings
                   involving Investors IV or Guarantor) (all of the forego ing shall be referred to as the                    "Guara.nteed
                   Ohfig(ltions").

                               1.2         No Waivers. Nothing contained in this Section 1 shall be deemed to be a waiver of any
                   right which DP II Member may have under provisions of the U.S. Bankruptcy Code, or any other
                   provision of applicable law, to file a claim in any United States B ankruptcy Court for the full amount of
                                                                                                                          ·

                   the Guaranteed Obligations.




                   I.AND l'UNIJ 11 SO.SM !'I.JI' GUAllANTY.doe                                                                    Page I of4




                                                                                                                         § 2 0 2 . 5 - b ( d ) (3) ( i ) )
This is a copy of a p l e ading f i l ed e l e c tron i c a l l y pursuant .to New York S tate court rules ( 2 2 NYCRR
                                                                                                                      reviewed and
whi c h , at the time of i t s printout f rom the court sys tem ' s e l ectronic web s i t e , had not yet been
                                                                                                                Clerk t o rej e c t
approved by the County Clerk . Because court rules ( 2 2 NYCRR § 2 0 2 . S [d] ) autho r i ze the County
                                                                                                                n o t have been
f i l ings f o r various reasons , readers should be aware that document s bearing this legend may
accepted for f i l ing by the County Clerk .
CAUTION :   Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18
                                                        ( S e e b e l ow . ) Page 69 of 71
            THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK .                  Page
                                                                                         INDEX NOID  #:69 IGNED
                                                                                                  . UNASS
NYSCEF DOC . NO .        15                                                                                     RECEIVED NYSCEF : 0 4 / 0 9 / 2 0 1 8




                   2.         PERFORMANCE BY GUARANTOR.


                             2.1       Failure To      Perform. If Investors IV fails to perform the Guaranteed Obligations on or
                   before the times such matters are to be satisfied by Investors IV, Guarantor shall perform, at Guarantor's
                   expense, any such matter which Investors I V has failed to satisfy.

                            2.2     Fa ilu re To Take Prompt Action. If Guarantor fails to take any such action promptly,
                   DP II Member may pursue any remedies at law or in equity against Guarantor, without having to proceed
                   first against Investors IV, and may itself take such action, and Guarantor shall be liable to DP II Member
                   for all expenses, including attorneys' fees i ncurred by DP II Member, and all amounts paid by DP II
                   Member in taking any such action.

                   3.       CERTAIN RIGHTS OF DP II Mem b er DP II Member may, without the consent of Guarantor,
                                                                           .


                   at any time and from time to time:

                          3.1      Enter into amendments with Investors IV of any provision of the Put Option, including
                   any change in the time or manner of payment thereunder, and/or

                              3.2      make any agreement with Investors IV for the extension, payment, compounding,
                   compromise, d ischarge or release of any provision of the Put Option, or either of them, without notice to
                   or the consent of Guarantor.

                   4.        WAIVERS         BY GUARANTOR.

                           4.1      Waiver of Legal Requirements. Guarantor hereby waives any and all legal requirements
                   that DP II Member shall institute any action or proceedings at l aw or in equity against Investors IV or
                   anyone else with respect to the breach of the Guaranteed Obligations or with respect to any security now
                   or hereafter held by DP II Member, as a condition precedent to bringing an action against Guarantor
                   pursuant to this Guaranty. All remedies afforded to the parties by reason of this Guaranty are separate and
                   cumulative remedies and none of such remedies, whether exercised by DP II Member or not, shall be
                   deemed to be in exclusion of any one of the other remedies available to DP II Member, and shall not in
                   any way l imit or prejudice any other legal or equitable remedy available to DP II Member.

                            4.2     Additional Waivers. Guarantor hereby waives presentment for payment, demand,
                   protest, notice of protest and of dishonor, notice of acceptance hereof, notices of default and all other
                   notices now or hereafter provided by law.

                           4.3    Waiver of Right To Require DP II Member To Proceed. Guarantor waives all right to
                   require DP II Member to proceed agail1st Investor's IV or any other person, firm or corporation or to
                   apply any security DP TI Member may hold at any time or to pursue any judicial, non-judicial and/or
                   provisional remedy. DP Jl Member may proceed against Guarantor with respect to the Guaranteed
                   Obligations without taking any action against Investors IV or any other person, firm or corporation and
                   without proceeding against or applying any security DP II Member holds.

                           4.4     Event of Default. Upon the failure of Guarantor to satisfy any of its obligations
                   hereunder, DP II Member may maintain an action upon this Guaranty whether or not action is brought
                   against Investors JV and whether or not Investors IV is joined in any such action. DP II Member may
                   maintain successive actions for other defaults, and DP I I Member's rights hereunder shall not be
                   exhausted or waived, and DP II Member shall not be estopped to proceed against Guarantor pursuant to
                   this Guaranty, by the exercise of any of DP Il Member's rights or remedies or by any such action or by




                   LAND flJND II SO.SM Ptrr GUARANTY.doc                                                                  Pngc 2 of4




This is a copy of a p l e ading f i l ed elec tron i c a l ly pursuant to New York S t a te court rules ( 2 2 NYCRR § 2 0 2 . 5 -b ( d ) (3) ( i ) )
which     at the time of i t s printout f rom the court system ' s e l e c t ronic web s i t e , had not yet been revi ewed and
      �
appro e d by the County Cl erk . Because court rule s ( 2 2 NYCRR § 2 0 2 . S [ d) ) autho r i ze the County C lerk to rej e c t
f i l ings f or various reasons , readers should b e aware t h a t document s bearing t h i s legend m a y n o t have been
accepted for f i ling by the County Cl erk .
CAUTI O N :   Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18
                                                          ( Se e b e l ow . ) Page 70 of 71
              THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK .                  Page
                                                                                          INDEX NO ID #:70 I GNED
                                                                                                   . UNASS

NYS CE F DOC . NO .        15                                                                                   RECEIVED NYSCE F :        04/09/2018




                    any number of successive actions, until and unless the Guaranteed Obligations have been fully satisfied
                    and each of Guarantor's obligations hereunder has been fully petformed or otherwise satisfied.

                            4.5      Civil Code Wniyers. Guarantor expressly waives any and all benefits, rights and/or
                    defenses which might otherwise be available to Guarantor under California Civil Code Sections 2787 to
                    2855, inclusive.

                             4.6     ACKNOWLEDGMENT OF WAIVERS. Guarantor acknowledges that it has relied on
                    the advice of its own counsel in making this Guaranty and has reviewed the waivers of rights contained
                    herein with its counsel. Guarantor further acknowledges that it understands and accepts as a necessary
                    part of this Guaranty the waivers of rights set forth above, after reviewing the extent and effect of the
                    waivers in this Guaranty with its counsel.

                    5.        GUARANTOR'S WARRANTIES.

                              5.1        Guarantor warrants and acknowledges that:

                                    5.1.1    there are no conditions precedent to the effectiveness of this Guaranty, and this
                    Guaranty shall be in full force and effect and binding on Guarantor regardless of whether DP II Member
                    obtains other collateral or any guarantees from others or takes any other action contemplated by
                    Guarantor; and

                                         5 . 1.2    Guarantor has established adequate means of obtaining from sources other than
                    DP TI Member, on a continuing basis, financial and other information pertaining to Investors IV's
                    financial condition and Investors IV's activities relating thereto and the status of Investors JV's
                    performance· of obligations i mposed by the Put Option, and Guarantor agrees to keep adequately informed
                    from such means of any facts, events or circumstances which m ight in any way affect Guarantor's risks
                    hereunder, and DP II Member has made no representation to Guarantor as to any such matters;

                    6.      NO RELEASE. Until the Guaranteed Obligations have been fully satisfied, and until all of the
                    terms, covenants and conditions of this Guaranty are fully performed, Guarantor shall not be released by
                    any act or thing which might, but for this paragraph, be deemed a legal or equitable d i scharge of a surety,
                    or by reason of any waiver, extension, modification, forbearance or delay of DP ll Member or its failure
                    to proceed promptly or otherwise, or to any of the other terms, covenants and conditions contained
                    therein, and Guarantor hereby expressly waives and surrenders any defense to this l i ability under this
                    Guaranty based upon any of the foregoing acts, things, agreements or waivers.

                    7.      NOTICES. Except as expressly provided herein to the contrary, any notice, demand or request
                    by DP II Member to Guarantor shall be in writing and shall be duly given or made to Guarantor if either
                    delivered personally or if mailed by U.S. registered or certified mail to 1 nvestors IV at the address for
                    Investors IV appearing in the Put Option.

                    8.      GOVERNING LAW. This Guaranty shall be governed by and construed in accordance with
                    California l aw, without regard to conflicts of law principles.

                    9.      BINDING EFFECT. This Guaranty shall inure to the benefit of DP II Member and their
                    successors and assigns and shall be binding upon the heirs, personal representatives, successors and
                    assigns of Guarantor.

                    10.    JURY TRIAL WAIVER. Guarantor irrevocably waives and agrees not to assert, by way of
                    motion, as a defense or otherwise, any right which it may have to a trial by jury in connection with any


                    LAND FUND II $0,5M l'IJT GUARANl'Y.doc                                                               Pago 3 of4




Thi s is a copy of a pleading f i l e d e l e c troni c a l l y pursuant to New Y�rk S ta � e court rul e s ( 2 2 NYCRR � 2 0
                                                                                                                              2 . 5 - b (d)   (3) ( i ) }
which     at the time o f i t s printout from the court system ' s e l e c t ronic web s i t e , had no t yet been revi ewed and
                                                                                                                            rej e c t
appro ed by the county C lerk . Because court rul e s ( 2 2 NYCRR § 2 0 2 . S [d] ) a�thori � e the County C lerk to
        �                                                                                                                  been
f i l ings f o r various reasons , readers should b e aware that document s bearing thi s legend may n o t have
accepted for f i ling by the County C l erk .
CAUTION :   Case 8:18-cv-02187-DOC-JDE Document 1 Filed 12/10/18
                                                        { S e e b e low . ) Page 71 of 71
            THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK .                  Page
                                                                                        INDEX NO ID #:71
                                                                                                 . UNASSIGNED

NYS CEF DOC . NO .       15                                                                                        RECEIVED NYSCEF : 0 4 / 0 9 / 2 0 1 8




                    suit, action or proceeding ari s i ng out of or relating to this Guaranty, all to the fullest extent permissible
                    under applicable law.

                    11.       SEVERABILITY. Every provision of this Guaranty is i ntended to be severable. If any term,
                    provi s ion section or subsection of this Guaranty is declared to be illegal or Invalid, for any reason
                               ,


                    whatsoever, by a court of competent jurisdiction, such i l legality or i nvalidity shall not affect the other
                    terms, provisions, sections or subsections of this Guaranty, which shall remain binding and enforceable.

                    13.     FEES AND EXPENSES. Guarantor agrees to pay all of the DP II Member' s costs and expenses,
                    including reasonable attorneys' fees, which may be incurred in any effort to enforce any term of this
                    Guaranty, including all such costs and expenses which may be incurred by DP II Member in any legal
                    action, reference or arbitration proceeding.

                               IN WITNESS WHEREOF, Guarantor             has executed this Guaranty as of the date first above
                    written.




                    LAND FUND I! $Q.5M PUT GUARANTY.doc                                                                       Page 4 of4




                                                                            to New York S tate court rul e s { 2 2 NYCRR � 2 0 2 . 5 - b ( d) (3) ( i ) )
 Thi s i s a copy of a p l e ading f i l ed el ectron i c a l l y pursuant                                                             and �
                                                                        ' s e l e c tronic web s i t e '. had no t yet been reviewe
 whi ch , at the time of i t s printout from the court system
                                                                              § 2 0 2 . S [d] ) autho r i ze the County Clerk to reJ e c t
 approved by the county C l e r k . Because court rul e s ( 2 2 NYCRR
                                                                           documents bearing t h i s l egend may n o t have been
 f i l ings for various reasons , readers should b e aware that
 accepted for f i ling by the County C l erk .
